Exhibit 10.1

EXECUTION VERSION

 

THIRD AMENDMENT AND RESTATEMENT AGREEMENT dated as of January 27, 2014 (this
“Agreement”), to the CREDIT AGREEMENT dated as of July 25, 2007, as amended and
restated as of November 5, 2010 and February 2, 2012 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”), among CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation,
COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation, the Subsidiary
Guarantors listed on the signature pages hereto, the Lenders listed on the
signature pages hereto and CREDIT SUISSE AG, as Administrative Agent and
Collateral Agent.

PRELIMINARY STATEMENT

The Borrower has requested that the Existing Credit Agreement be amended and
restated in the form attached hereto as Exhibit A (as so amended and restated,
the “Third Restated Credit Agreement”), to provide for, among other things:

(a) the making of 2019 Term A Loans (defined below) to the Borrower on the Third
Restatement Effective Date (as defined below), on the terms and subject to the
conditions set forth herein and in the Third Restated Credit Agreement, in an
aggregate principal amount of $1,000,000,000;

(b) the making of 2017 Term E Loans (defined below) to the Borrower on the Third
Restatement Effective Date, on the terms and subject to the conditions set forth
herein and in the Third Restated Credit Agreement, in an aggregate principal
amount of $171,146,550.47;

(c) the making of 2021 Term D Loans (defined below) to the Borrower on the Third
Restatement Effective Date, on the terms and subject to the conditions set forth
herein and in the Third Restated Credit Agreement, in an aggregate principal
amount of $2,925,000,000;

(d) the repayment in full of (i) all the Incremental Term Loans incurred on the
First Incremental Term Loan Assumption Agreement Date (each as defined in the
Existing Credit Agreement) outstanding on the Third Restatement Effective Date
(the “Incremental Term Loans”); (ii) all the Non-Extended Term Loans (as defined
in the Existing Credit Agreement) outstanding on the Third Restatement Effective
Date; and (iii) all the Extended Term Loans (as defined in the Existing Credit
Agreement) that are not converted into either 2021 Term D Loans or 2017 Term E
Loans as described below;

(e) (i) the extension of the maturity of, and modification of the pricing terms
with respect to, certain of the Extended Term Loans so that such Extended Term
Loans shall be converted into 2021 Term D Loans with such converted



--------------------------------------------------------------------------------

2

 

Extended Term Loans being treated with the 2021 Term D Loans made on the Third
Restatement Effective Date as a single Class for all purposes under the Third
Restated Credit Agreement; and (ii) the modification of the pricing terms with
respect to, certain of the Extended Term Loans so that such Extended Term Loans
shall be converted into 2017 Term E Loans with such converted Extended Term
Loans being treated with the 2017 Term E Loans made on the Third Restatement
Effective Date as a single Class for all purposes under the Third Restated
Credit Agreement;

(f) the termination of all the Revolving Credit Commitments (as defined in the
Existing Credit Agreement), the repayment in full of all outstanding Revolving
Loans (as defined in the Existing Credit Agreement) and the establishment of
replacement Revolving Credit Commitments under the Third Restated Credit
Agreement in an aggregate principal amount of $1,000,000,000; and

(g) the modification of certain covenants and other provisions set forth in the
Existing Credit Agreement.

The Borrower has requested that the persons set forth on Schedule I hereto (the
“2019 Term A Lenders”) commit to make 2019 Term A Loans to the Borrower on the
Third Restatement Effective Date in an aggregate principal amount of
$1,000,000,000 (the “2019 Term A Loans”; the commitment of each 2019 Term A
Lender to provide its applicable portion of the 2019 Term A Loans, a “2019 Term
A Commitment”). The 2019 Term A Lenders are willing to make the 2019 Term A
Loans to the Borrower on the Third Restatement Effective Date on the terms set
forth herein and in the Third Restated Credit Agreement and subject to the
conditions set forth herein.

The Borrower has requested that the persons set forth on Schedule II hereto (the
“2017 Term E Lenders”) commit to make 2017 Term E Loans to the Borrower on the
Third Restatement Effective Date in an aggregate principal amount of
$171,146,550.47 (the “2017 Term E Loans”; the commitment of each 2017 Term E
Lender to provide its applicable portion of the 2017 Term E Loans, a “2017 Term
E Commitment”). The 2017 Term E Lenders are willing to make the 2017 Term E
Loans to the Borrower on the Third Restatement Effective Date on the terms set
forth herein and in the Third Restated Credit Agreement and subject to the
conditions set forth herein.

The Borrower has requested that the persons set forth on Schedule III hereto
(the “2021 Term D Lenders”) commit to make 2021 Term D Loans to the Borrower on
the Third Restatement Effective Date in an aggregate principal amount of
$2,925,000,000 (the “2021 Term D Loans”; the commitment of each 2021 Term D
Lender to provide its applicable portion of the 2021 Term D Loans, a “2021 Term
D Commitment”). The 2021 Term D Lenders are willing to make the 2021 Term D
Loans to the Borrower on the Third Restatement Effective Date on the terms set
forth herein and in the Third Restated Credit Agreement and subject to the
conditions set forth herein.



--------------------------------------------------------------------------------

3

 

The Borrower has requested that the persons set forth on Schedule IV hereto (the
“Replacement Revolving Credit Facility Lenders”) commit to provide to the
Borrower on the Third Restatement Effective Date a new senior secured revolving
credit facility in an aggregate principal amount of $1,000,000,000 (the
“Replacement Revolving Credit Facility”; the commitment of each Replacement
Revolving Credit Facility Lender to provide its applicable portion of the
Replacement Revolving Credit Facility, a “Replacement Revolving Credit Facility
Commitment”). The Replacement Revolving Credit Facility Lenders are willing to
provide such Replacement Revolving Credit Facility Commitments to the Borrower
on the Third Restatement Effective Date on the terms set forth herein and in the
Third Restated Credit Agreement and subject to the conditions set forth herein.

Each Extended Term Loan Lender that is party to this Agreement may elect to
convert all (or a portion) of its Extended Term Loans into 2021 Term D Loans or
into 2017 Term E Loans by executing and delivering to the Administrative Agent
(or its counsel), on or prior to 12:00 p.m. (noon), New York City time, on
January 17, 2014 (the “Delivery Time”), a signature page to this Agreement
identifying itself as an Extended Term Loan Lender and specifying the amount of
its Extended Term Loans that it elects to so convert; on and after the Third
Restatement Effective Date, subject to the proviso to Section 3(d)(i), (a) such
portion of its Extended Term Loans as such Lender shall have specified for
conversion into 2021 Term D Loans shall be 2021 Term D Loans under the Third
Restated Credit Agreement and shall be subject to all terms and conditions
applicable to 2021 Term D Loans as set forth in the Third Restated Credit
Agreement, and (b) such portion of its Extended Term Loans as such Lender shall
have specified for conversion into 2017 Term E Loans shall be 2017 Term E Loans
under the Third Restated Credit Agreement and shall be subject to all terms and
conditions applicable to 2017 Term E Loans as set forth in the Third Restated
Credit Agreement.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1.  Defined Terms.  Capitalized terms used but not otherwise defined
herein (including the Preliminary Statement hereto) shall have the meanings
assigned thereto in the Third Restated Credit Agreement. The provisions of
Section 1.02 of the Third Restated Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 2.  Amendment and Restatement of the Existing Credit
Agreement.  Effective as of the Third Restatement Effective Date, the Existing
Credit Agreement is hereby amended and restated in the form attached hereto as
Exhibit A.

SECTION 3.  Transactions on the Third Restatement Effective Date.  (a) 2019 Term
A Loans.  On the terms and subject to the conditions set forth herein, each 2019
Term A Lender agrees, severally and not jointly, to make, on the Third
Restatement Effective Date, a 2019 Term A Loan to the Borrower in an aggregate
principal amount equal to its 2019 Term A Commitment. The 2019 Term A Commitment
of each 2019



--------------------------------------------------------------------------------

4

 

Term A Lender shall automatically terminate upon the making of the 2019 Term A
Loans on the Third Restatement Effective Date. The proceeds of the 2019 Term A
Loans are to be used by the Borrower solely to pay a portion of the HMA
Acquisition Costs.

(b) 2021 Term D Loans.  (i) On the terms and subject to the conditions set forth
herein, each 2021 Term D Lender agrees, severally and not jointly, to make, on
the Third Restatement Effective Date, a 2021 Term D Loan to the Borrower in an
aggregate principal amount equal to its 2021 Term D Commitment. The 2021 Term D
Commitment of each 2021 Term D Lender shall automatically terminate upon the
making of the 2021 Term D Loans on the Third Restatement Effective Date. The
proceeds of the 2021 Term D Loans made on the Third Restatement Effective Date
are to be used by the Borrower solely to pay a portion of the HMA Acquisition
Costs.

(ii) On the terms and subject to the conditions set forth herein, each 2017 Term
E Lender agrees, severally and not jointly, to make, on the Third Restatement
Effective Date, a 2017 Term E Loan to the Borrower in an aggregate principal
amount equal to its 2017 Term E Commitment. The 2017 Term E Commitment of each
2017 Term E Lender shall automatically terminate upon the making of the 2017
Term E Loans on the Third Restatement Effective Date. The proceeds of the 2017
Term E Loans made on the Third Restatement Effective Date are to be used by the
Borrower solely to pay a portion of the HMA Acquisition Costs.

(c) Replacement Revolving Credit Facility; Letters of Credit.  (i).  On the
terms and subject to the conditions set forth herein, each Replacement Revolving
Credit Facility Lender agrees, severally and not jointly, to assume its
Replacement Revolving Credit Facility Commitment on the Third Restatement
Effective Date. On the Third Restatement Effective Date, the Revolving Credit
Commitments in effect immediately prior to the occurrence of the Third
Restatement Effective Date shall terminate and be replaced by the Replacement
Revolving Credit Commitments. From and after the Third Restatement Effective
Date, each Replacement Revolving Credit Facility Lender shall constitute a
“Revolving Credit Lender”, each Replacement Revolving Credit Commitment shall
constitute a “Revolving Credit Commitment” and the loans made pursuant thereto
shall constitute “Revolving Loans”, in each case for all purposes of the Third
Restated Credit Agreement and the other Loan Documents, and the Replacement
Revolving Credit Facility shall have the terms that are set forth in the Third
Restated Credit Agreement.

(ii)  Each of Credit Suisse AG and Wells Fargo Bank, N.A., in their capacities
as Issuing Banks under the Existing Credit Agreement and under the Third
Restated Credit Agreement, and each Replacement Revolving Credit Facility Lender
agree that notwithstanding the termination of the existing Revolving Credit
Commitments, the Letters of Credit outstanding on the Third Restatement
Effective Date shall remain outstanding as Existing Letters of Credit, and each
Replacement Revolving Credit Facility Lender shall be deemed to have acquired a
participation therein and in each Existing Letter set forth on Schedule 1.01(a)
to the Third



--------------------------------------------------------------------------------

5

 

Restated Credit Agreement in accordance with its applicable Pro Rata Percentage
in effect on the Third Restatement Effective Date and in accordance with the
provisions of Section 2.23 of the Third Restated Credit Agreement.

(iii)  Wells Fargo Bank, N.A. agrees to act as an Issuing Bank in respect of the
Replacement Revolving Credit Facility on the terms and subject to the conditions
set forth herein and in the Third Restated Credit Agreement.

(iv)  All Revolving Loans and Swingline Loans (such Loans, “Existing Revolving
Facility Loans”) outstanding immediately prior to the occurrence of the Third
Restatement Effective Date shall be prepaid in full by the Borrower on the Third
Restatement Effective Date, which prepayment shall be accompanied by accrued and
unpaid interest on the Existing Revolving Facility Loans being prepaid to but
excluding the Third Restatement Effective Date. Such prepayment may be financed
(subject to satisfaction of applicable borrowing conditions herein) with the
proceeds of Revolving Loans made on the Third Restatement Effective Date by the
Replacement Revolving Credit Facility Lenders, in which case the Borrower
irrevocably directs that the proceeds of such Revolving Loans be applied
directly to prepay in full (and be netted against) the Existing Revolving
Facility Loans, with any excess being delivered in accordance with the
applicable Borrowing Request.

(d)  Extended Term Loans.  (i) Subject to the terms and conditions set forth
herein and in the Third Restated Credit Agreement, as of the Third Restatement
Effective Date, each Extended Term Loan Lender agrees that the principal amount
(if any) of its Extended Term Loans specified by such Extended Term Loan Lender
on the Extended Term Loan Lender Election Form delivered by it together with its
executed counterpart of this Agreement will be converted into, as specified on
such form, (A) 2021 Term D Loans of like outstanding principal amount and such
converted Extended Term Loans shall constitute 2021 Term D Loans for all
purposes under the Third Restated Credit Agreement, or (B) 2017 Term E Loans of
like outstanding principal amount and such converted Extended Term Loans shall
constitute 2017 Term E Loans for all purposes under the Third Restated Credit
Agreement; provided that, in the event that the aggregate principal amount of
the Extended Term Loans which Extended Term Loan Lenders agree to convert into
(1) 2021 Term D Loans in accordance with the foregoing clause (A) (such Extended
Term Loans being referred to herein as the “Term D Designated Loans”) is greater
than $1,676,475,699.63, the Borrower may (but shall not be obligated to) elect,
by written notice to the Administrative Agent, to cause less than all (but not
less than $1,676,475,699.63 aggregate principal amount) of the Term D Designated
Loans to become 2021 Term D Loans, such allocation to be made on a pro rata
basis among the Extended Term Loan Lenders making such an election, such that
the same proportion of each such Extended Term Loan Lender’s Term D Designated
Loans is so converted into 2021 Term D Loans, or (2) 2017 Term E Loans in
accordance with the foregoing clause (B) (such Extended Term Loans being
referred to herein as the “Term E Designated Loans”) is greater than
$1,505,329,149.16 , the Borrower may (but shall not be obligated to) elect, by
written notice to the Administrative Agent, to cause less than all (but not less
than



--------------------------------------------------------------------------------

6

 

$1,505,329,149.16 aggregate principal amount) of the Term E Designated Loans to
become 2017 Term E Loans, such allocation to be made on a pro rata basis among
the Extended Term Loan Lenders making such an election, such that the same
proportion of each such Extended Term Loan Lender’s Term E Designated Loans is
so converted into 2017 Term E Loans.

  (ii)  Any Extended Term Loans that are not converted into 2021 Term D Loans or
2017 Term E Loans shall be repaid in full on the Third Restatement Effective
Date.

(e) Term Loans Generally.  None of the transactions set forth in this Section 3
shall be deemed to be a conversion of any Term Loan into a Loan of a different
Type or with a different Interest Period or a payment or prepayment of any Term
Loan, and the parties hereto hereby agree that no breakage or similar costs will
accrue in respect of any Term Loan solely as a result of the transactions
contemplated by this Section 3.

SECTION 4.  Representations and Warranties.  Each of Parent, the Borrower and
each Subsidiary Guarantor hereby represents and warrants to each other party
hereto that:

(a) The representations and warranties set forth in Article III of the Third
Restated Credit Agreement and in each other Loan Document are true and correct
in all material respects on and as of the Third Restatement Effective Date as
though made on and as of such date, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.

(b) No Default or Event of Default has occurred and is continuing.

(c) None of the Security Documents in effect on the Third Restatement Effective
Date will be rendered invalid, non-binding or unenforceable against any Loan
Party as a result of this Agreement. The Guarantees created under such Security
Documents will continue to guarantee the Obligations (as the Obligations are
modified hereunder and under the Third Restated Credit Agreement) to the same
extent as they guaranteed the Obligations immediately prior to the Third
Restatement Effective Date. The Liens created under such Security Documents will
continue to secure the Obligations (as the Obligations are modified hereunder
and under the Third Restated Credit Agreement), and will continue to be
perfected, in each case, to the same extent as they secured the Obligations or
were perfected immediately prior to the Third Restatement Effective Date. Upon
the filing of the Mortgage Amendments (as defined below), the Liens created
under such Security Documents will continue to secure the Obligations (as the
Obligations are modified hereunder and under the Third Restated Credit
Agreement), and will continue to be perfected, in each case, to the same extent
as they secured the Obligations or were perfected immediately prior to the Third
Restatement Effective Date.

(d) As of the Third Restatement Effective Date, no action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority



--------------------------------------------------------------------------------

7

 

is or will be required in connection with the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings under the Third Restated Credit Agreement,
except for (i) such as have been made or obtained and are in full force and
effect and (ii) such actions, consents, approvals, registrations or filings
which the failure to obtain or make could not reasonably be expected to result
in a Material Adverse Effect.

(e) As of the Third Restatement Effective Date, the Guarantee and Collateral
Agreement creates (and will create, in the case of assets of the Guarantors that
are subsidiaries of Health Management Associates, Inc. (the “Company”, and each
such subsidiary, a “Company Subsidiary Guarantor”) following the making of the
filings set forth on Schedule 3.19(a) of the Third Restated Credit Agreement) in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof, subject to the
effects of bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general equitable principles, and (i) with respect to all Pledged
Collateral (as defined in the Guarantee and Collateral Agreement) previously
delivered to and in possession of the Collateral Agent, the Lien created under
the Guarantee and Collateral Agreement constitutes a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Pledged Collateral as to which perfection may be obtained
by such actions, in each case prior and superior in right to any other person,
and (ii) with the previous filing of financing statements in the offices
specified on Schedule 3.19(a) of the Third Restated Credit Agreement, the Lien
created under the Guarantee and Collateral Agreement constitutes a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (other than Intellectual Property, as
defined in the Guarantee and Collateral Agreement) as to which perfection may be
obtained by such filings, in each case prior and superior in right to any other
person, other than with respect to Liens expressly permitted by Section 6.02 of
the Third Restated Credit Agreement.

(f) As of the Third Restatement Effective Date, the Guarantee and Collateral
Agreement, together with the filings made pursuant to the Guarantee and
Collateral Agreement currently on file with the United States Patent and
Trademark Office and the United States Copyright Office and the financing
statements currently on file in the offices specified on Schedule 3.19(a) of the
Third Restated Credit Agreement, constitutes (and will constitute, in the case
of assets of the Company Subsidiary Guarantors following the making of the
filings set forth on Schedule 3.19(a) of the Third Restated Credit Agreement) a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Intellectual Property (as defined in the Guarantee
and Collateral Agreement) in which a security interest may be perfected by
filing security agreements in the United States and its territories and
possessions, in each case prior and superior in right to any other person other
than with respect to Liens permitted pursuant to Section 6.02 of the Third
Restated Credit Agreement (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Third Restatement Effective Date).



--------------------------------------------------------------------------------

8

 

(g) This Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

Notwithstanding anything herein to the contrary, the only representations and
warranties set forth in this Section 4 the accuracy of which shall constitute a
condition to the Third Restatement Effective Date (and the making of Loans on
the Third Restatement Effective Date) shall be the Specified Representations
(defined below).

“Specified Representations” means the representations and warranties set forth
in (a) the Third Restated Credit Agreement in Sections 3.01 (as it relates
solely to Parent and Borrower), 3.02(a) and 3.03 (solely as each of them relates
to the borrowing of Loans, the guaranteeing of the Obligations, the granting of
security interests in the Collateral and the performance of obligations under
the Loan Documents), 3.02(b)(i)(A), 3.11, 3.12, 3.19, 3.22 and 3.23 thereof and
(b) Section (g) (solely as it relates to the Parent and Borrower) hereof.

SECTION 5.  Effectiveness.  This Agreement shall become effective on and as of
the date on which each of the following conditions precedent is satisfied (such
date, the “Third Restatement Effective Date”):

(a) The Administrative Agent shall have received counterparts hereof duly
executed and delivered by Parent, the Borrower, each Subsidiary Guarantor and
the Required Lenders.

(b) The Administrative Agent shall have received a Borrowing Request for the
Loans to be made on the Third Restatement Effective Date, setting forth the
information specified in Section 2.03 of the Third Restated Credit Agreement.

(c) The Administrative Agent shall have received a favorable written opinion of
(i) Kirkland & Ellis LLP, counsel for Parent and the Borrower, substantially to
the effect set forth on Exhibit B-1, (ii) the general counsel of Parent,
substantially to the effect set forth in Exhibit B-2 and (iii) each of the other
law firms set forth on Exhibit B-3, in each case in form and substance
satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received (i) a certificate as to the
good standing of Parent, the Borrower and (to the extent the concept of good
standing is applicable in such jurisdiction) each other Loan Party as of a
recent date, from the Secretary of State of its state of organization; (ii) a
certificate of the Secretary or Assistant Secretary of Parent, the Borrower and
each other Loan Party dated the Third Restatement Effective Date and certifying
(A) that attached thereto is a true and complete copy of (1) the by-laws (or
equivalent thereof) and (2) the certificate or articles of



--------------------------------------------------------------------------------

9

 

incorporation, certified as of a recent date by the Secretary of State of the
applicable state of organization, in each case of such Loan Party as in effect
on the Third Restatement Effective Date and at all times since a date prior to
the date of the resolutions described in clause (B) below (or, if such by-laws
(or equivalent thereof) or certificate or articles of incorporation have not
been amended or modified since any delivery thereof to the Administrative Agent
on the Closing Date, the First Restatement Effective Date or the “Effective
Date” under the Replacement Revolving Credit Facility and Incremental Term Loan
Assumption Agreement dated as of March 6, 2012 (the “First Replacement Effective
Date”), as applicable, certifying that no such amendment or modification has
occurred), (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent thereof) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such person is a party, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect and (C) as to
the incumbency and specimen signature of each officer executing this Agreement
or any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.

(e) The Administrative Agent shall have received a certificate, dated the Third
Restatement Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in each of paragraph (g)(i)
and paragraph (i) of this Section.

(f) The Administrative Agent shall have received a certificate, dated the Third
Restatement Effective Date and signed by the chief financial officer of Parent,
as to the solvency of Parent and its Subsidiaries on a consolidated basis after
giving effect to the Transactions to occur on the Third Restatement Effective
Date, in substantially the form of Exhibit C hereto.

(g) (i) The Permitted HMA Transaction shall have been consummated, or
substantially simultaneously with the initial borrowing under the Facilities,
shall be consummated, in all material respects in accordance with the terms of
the HMA Merger Agreement.

(ii) The Specified Merger Agreement Representations shall be true and correct.
“Specified Merger Agreement Representations” means such of the representations
made by, or with respect to, the Company and its subsidiaries in the HMA Merger
Agreement as are material to the interests of the Lenders, but only to the
extent that Parent (or its affiliates) have the right to terminate its (or
their) obligations under the HMA Merger Agreement or to decline to consummate
the Permitted HMA Transaction as a result of a breach of any one or more of such
representations in the HMA Merger Agreement.

(h) Substantially simultaneously with the initial borrowing under the Facilities
and the consummation of the Permitted HMA Transaction, (i) the HMA Refinancing
shall have been consummated and (ii) all the Incremental Term Loans,



--------------------------------------------------------------------------------

10

 

Non-Extended Term Loans, Extended Term Loans that are not converted to either
2021 Term D Loans or 2017 Term E Loans on the Third Restatement Effective Date,
Revolving Loans and Swingline Loans (each as defined in the Existing Credit
Agreement) outstanding on the Third Restatement Effective Date shall have been
prepaid in full, together with all accrued and unpaid interest on the principal
amount thereof to but excluding the Third Restatement Effective Date.

(i) Since July 29, 2013, there shall not have occurred any Company Material
Adverse Effect.

“Company Material Adverse Effect” means any effect, change, event, circumstance
or occurrence that, individually or in the aggregate, has had or would
reasonably be expected to have a material adverse effect on the business,
results of operations, assets or financial condition of the Company and its
Subsidiaries (as defined in the HMA Merger Agreement as in effect on July 29,
2013), taken as a whole; provided, however, that none of the following, and no
effect, change, event, circumstance or occurrence arising out of, or resulting
from, the following, shall constitute or be taken into account, individually or
in the aggregate, in determining whether a Company Material Adverse Effect has
occurred or would reasonably be expected to occur: (A) changes generally
affecting the economy, credit or financial or capital markets, in the United
States or elsewhere in the world, including changes in interest or exchange
rates; (B) changes generally affecting the industries in which the Company and
its Subsidiaries operate; (C) changes or prospective changes in Applicable Law
(as defined in the HMA Merger Agreement as in effect on July 29, 2013) or GAAP
(as defined in the HMA Merger Agreement as in effect on July 29, 2013) or in
accounting standards, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing, or any changes or
prospective changes in general legal, regulatory or political conditions;
(D) changes caused by the negotiation, execution, announcement or performance of
the HMA Merger Agreement (as in effect on July 29, 2013) or the consummation of
the transactions contemplated thereby, or the identity of any party thereto,
including the impact thereof on relationships, contractual or otherwise, with
customers, suppliers, distributors, partners, employees or Governmental Entities
(as defined in the HMA Merger Agreement as in effect on July 29, 2013), or any
litigation arising from allegations of breach of fiduciary duty or violation of
Applicable Law relating to the HMA Merger Agreement (as in effect on July 29,
2013) or the transactions contemplated thereby; (E) acts of war (whether or not
declared), sabotage or terrorism, or any escalation or worsening of any such
acts of war (whether or not declared), sabotage or terrorism; (F) volcanoes,
tsunamis, pandemics, earthquakes, floods, storms, hurricanes, tornados or other
natural disasters; (G) any action taken by the Company or its Subsidiaries that
is required by the HMA Merger Agreement (as in effect on July 29, 2013) or with
the prior written consent or at the direction of the Borrower in accordance with
the HMA Merger Agreement (as in effect on July 29, 2013), or the failure to take
any action by the Company or its Subsidiaries if that action is prohibited by
the HMA Merger Agreement (as in effect on July 29, 2013); (H) changes or
prospective



--------------------------------------------------------------------------------

11

 

changes in the Company’s credit ratings; (I) changes in the price or trading
volume of the Company’s Common Stock (as defined in the HMA Merger Agreement as
in effect on July 29, 2013); or (J) any failure to meet any internal or public
projections, forecasts, guidance, estimates, milestones, budgets or internal or
published financial or operating predictions of revenue, earnings, cash flow or
cash position (it being understood that the exceptions in clauses (H), (I) and
(J) shall not prevent or otherwise affect a determination that the underlying
cause of any such change or failure referred to therein (to the extent not
otherwise falling within any of the exceptions provided by clauses (A) through
(J) hereof) is, may be, contributed to or may contribute to, a Company Material
Adverse Effect); provided further, however, that any effect, change, event or
occurrence referred to in clauses (A), (B), (C), (E) or (F) may be taken into
account in determining whether or not there has been or may be a Company
Material Adverse Effect to the extent such effect, change, event, circumstance
or occurrence has a material disproportionate adverse effect on the Company and
its Subsidiaries, taken as a whole, as compared to other participants in the
industries in which the Company and its Subsidiaries operate.

(j) The Security Documents (other than the Mortgage Amendments contemplated by
Section 7(b) below and the new Mortgages contemplated by Section 7(c) below)
shall be in full force and effect on the Third Restatement Effective Date, and,
in the case of assets of Parent, the Borrower and the Subsidiary Guarantors that
are not Company Subsidiary Guarantors, the Collateral Agent on behalf of the
Secured Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document. All documents and instruments
required to create and perfect the Collateral Agent’s security interests in the
Collateral (other than in any parcel of real property, the requirements in
respect of which are set forth in Section 7(c)) held by the Company Subsidiary
Guarantors shall have been executed and delivered and, if applicable, be in
proper form for filing (or arrangements reasonably satisfactory to the
Administrative Agent and the Collateral Agent shall have been made for the
execution, delivery and filing of such documents and instruments substantially
concurrently with the consummation of the Permitted HMA Transaction).
Notwithstanding anything herein to the contrary, to the extent that any security
interest in any Collateral that is not or cannot be provided and/or perfected on
the Third Restatement Effective Date (other than the pledge and perfection of
the security interests in the Pledged Collateral that constitutes certificated
equity interests of HMA and, to the extent held by domestic subsidiaries of HMA
that are required to become Loan Parties pursuant to Section 5.12 of the Third
Restated Credit Agreement, each subsidiary of HMA and other assets pursuant to
which a lien may be perfected solely by the filing of a financing statement
under the Uniform Commercial Code (provided that, to the extent Parent has used
commercially reasonable efforts to procure the delivery thereof prior to the
Third Restatement Effective Date, certificated equity interests of HMA and its
subsidiaries will only be required to be delivered on the Third Restatement
Effective Date if such certificated equity interests are received from HMA))
after the Borrower’s use of commercially reasonable efforts to do so or without
undue burden or expense, then the provision and/or perfection of a security
interest in such Collateral shall not constitute a condition to the Third
Restatement Effective Date, but instead shall be required to be delivered after
the Third Restatement Effective Date in accordance with Section 5.12 of the
Third Restated Credit Agreement or, in the case of Collateral consisting of real
property interests, Section 7 hereof.



--------------------------------------------------------------------------------

12

 

(k) The Lead Arrangers shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statements of income of Parent and its
subsidiaries (based on the financial statements of Parent and the Company
referred to in paragraph (l) below) as of, and for the twelve-month period
ending on, the last day of the most recently completed four fiscal quarter
period ended at least 45 days prior to the Third Restatement Effective Date (or
90 days prior to the Third Restatement Effective Date in case such four fiscal
quarter period is the end of Parent’s fiscal year), prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such statement of income).

(l) The Lead Arrangers shall have received (i) audited consolidated balance
sheets of Parent and its consolidated subsidiaries and of the Company and its
consolidated subsidiaries as at the end of, and related consolidated statements
of income, changes in equity and cash flows of Parent and its consolidated
subsidiaries and of the Company and its consolidated subsidiaries for, in each
case, the three most recently completed fiscal years ended at least 90 days
before the Third Restatement Effective Date and (ii) unaudited consolidated
balance sheets of Parent and its consolidated subsidiaries and of the Company
and its consolidated subsidiaries as at the end of, and related statements of
income, changes in equity and cash flows of Parent and its consolidated
subsidiaries and of the Company and its consolidated subsidiaries for, in each
case, each subsequent fiscal quarter (other than the fourth fiscal quarter of
any fiscal year) of Parent and its consolidated subsidiaries and of the Company
and its consolidated subsidiaries ended after the last fiscal year for which
financial statements were prepared pursuant to the preceding clause (i) and
ended at least 45 days before the Third Restatement Effective Date; provided
that the filing of the required financial statements on Form 10-K and Form 10-Q
within such time periods by the Company and Parent will satisfy the requirements
of this paragraph (l).

(m) The Administrative Agent and the Lead Arrangers shall have received at least
three business days before the Third Restatement Effective Date all
documentation and other information about the Borrower and the Guarantors that
shall have been reasonably requested by the Administrative Agent or the Lead
Arrangers in writing at least 10 Business Days prior to the Third Restatement
Effective Date and that the Administrative Agent and the Lead Arrangers
reasonably determine is required under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act, based on their reasonable interpretation of such rules and
regulations.

(n) All fees agreed in writing and required to be paid on the Third Restatement
Effective Date in connection with the Loans to be made on the date hereof and
all reasonable out-of-pocket expenses required to be paid on the Third
Restatement Effective Date, to the extent invoiced at least three business days
prior to the Third Restatement Effective Date (or such shorter period agreed to
by the Borrower), shall,



--------------------------------------------------------------------------------

13

 

substantially concurrently with the making of such Loans, have been paid (which
amounts may, at the option of the Borrower, be offset against the proceeds of
such Loans).

(o) [reserved].

(p) The Administrative Agent shall have received payment from the Borrower, for
the account of each Lender under the Existing Credit Agreement (other than any
Lender that has, or is an Affiliate of a Person that has, a bookrunner,
co-syndication agent, co-documentation agent or co-manager title in respect of
this Amendment) that unconditionally transmits its executed counterpart of this
Agreement to the Administrative Agent (or its counsel) on or prior to the
Delivery Time, of an amendment fee in an amount equal to 0.15% of the aggregate
principal amount of the outstanding Loans and unused Commitments of such Lender
under the Third Restated Credit Agreement as of the Third Restatement Effective
Date after giving effect to the HMA Refinancing. Such fees shall be payable in
immediately available funds and, once paid, shall not be refundable in whole or
in part.

(q) The Administrative Agent shall have received payment from the Borrower, for
the account of each Extended Term Loan Lender, a fee in an amount equal to 0.25%
of the aggregate principal amount of such Extended Term Loan Lender’s Extended
Term Loans that are converted into 2021 Term D Loans on the Third Restatement
Effective Date. Such fees shall be payable in immediately available funds and,
once paid, shall not be refundable in whole or in part.

The Administrative Agent shall notify the parties hereto of the Third
Restatement Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Agreement shall not become effective unless
each of the foregoing conditions is satisfied at or prior to 5:00 p.m. New York
City time on February 28, 2014.

SECTION 6.  Effect of this Agreement. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders or any other Secured Party under the Existing Credit
Agreement, the Third Restated Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Third Restated
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document in similar or different circumstances.

(b) On and after the Third Restatement Effective Date, each reference in the
Third Restated Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference to the “Credit Agreement”
in any other Loan Document, shall be deemed a reference to the Third Restated
Credit Agreement.



--------------------------------------------------------------------------------

14

 

(c) This Agreement shall constitute a “Loan Document”, a “Loan Modification
Agreement” and a “Permitted Amendment” for all purposes of the Existing Credit
Agreement, the Third Restated Credit Agreement and the other Loan Documents.

(d) On the Third Restatement Effective Date, the Borrower will be deemed to have
given notice of (i) the prepayment in full on the Third Restatement Effective
Date of the Incremental Term Loans, the Non-Extended Term Loans, the Extended
Term Loans that are not converted to either 2021 Term D Loans or 2017 Term E
Loans on the Third Restatement Effective Date and the Existing Revolving
Facility Loans then outstanding and (ii) the termination of the Revolving Credit
Commitments in effect on the Third Restatement Effective Date, in each case in
accordance with this Agreement, and each of the Required Lenders under the
Existing Credit Agreement, the Administrative Agent, the Collateral Agent, each
Issuing Bank and the Swingline Lender waive any requirement for any other notice
of such prepayment and termination.

SECTION 7.  Reaffirmation.  (a) Each of Parent, the Borrower and each of the
Subsidiary Guarantors identified on the signature pages hereto (collectively,
Parent, the Borrower and such Subsidiary Guarantors (other than the Company
Subsidiary Guarantors), the “Reaffirming Loan Parties”) hereby acknowledges that
it expects to receive substantial direct and indirect benefits as a result of
this Agreement and the transactions contemplated hereby. Each Reaffirming Loan
Party hereby consents to this Agreement and the transactions contemplated
hereby, and hereby confirms its respective guarantees (including in respect of
the 2019 Term A Loans, the 2021 Term D Loans, the 2017 Term E Loans and the
Replacement Revolving Credit Facility), pledges and grants of security
interests, as applicable, under each of the Loan Documents to which it is party,
and agrees that, notwithstanding the effectiveness of this Agreement and the
transactions contemplated hereby, such guarantees, pledges and grants of
security interests shall continue to be in full force and effect and shall
accrue to the benefit of the Secured Parties (including in respect of the 2019
Term A Lenders, the 2021 Term D Lenders, the 2017 Term E Lenders and the
Replacement Revolving Credit Facility Lenders). Each of the Reaffirming Loan
Parties further agrees to take any action that may be required or that is
reasonably requested by the Administrative Agent to effect the purposes of this
Agreement, the transactions contemplated hereby or the Loan Documents and hereby
reaffirms its obligations under each provision of each Loan Document to which it
is party.

(b) Within 180 days after the Third Restatement Effective Date (or such later
date as the Administrative Agent in its sole discretion may permit) the Borrower
shall deliver, with respect to each Mortgage encumbering a Mortgaged Property,
an amendment or an amendment and restatement thereof (each, a “Mortgage
Amendment”), setting forth such changes as are reasonably necessary to reflect
that the lien securing the Obligations under the Third Restated Credit Agreement
encumbers such Mortgaged Property and to further grant, preserve, protect,
confirm and perfect the first-priority lien and security interest thereby
created and perfected, and opinions by local counsel



--------------------------------------------------------------------------------

15

 

reasonably acceptable to the Administrative Agent regarding the enforceability
of each such Mortgage Amendment, together with modification and datedown
endorsements to existing title policies to the extent available (or, to the
extent not available, new title policies) and flood determinations and flood
insurance as required by Regulation H, each of the foregoing being in all
respects reasonably acceptable to the Administrative Agent.

(c) Within 180 days after the Third Restatement Effective Date (or such later
date as the Administrative Agent in its sole discretion may permit) the Borrower
shall deliver, with respect to each parcel of real property held by any Company
Subsidiary Guarantor (other than those expressly exempt from the mortgage
requirements pursuant to the antepenultimate sentence of Section 2.12 of the
Third Restated Credit Agreement), a mortgage, deed of trust or other applicable
instrument which shall create and perfect a first-priority lien and security
interest on such parcel of real property securing the Obligations under the
Third Restated Credit Agreement, together with opinions by local counsel
reasonably acceptable to the Administrative Agent regarding the enforceability
of each such Mortgage, together with title policies and flood determinations and
flood insurance as required by Regulation H, each of the foregoing being in all
respects reasonably acceptable to the Administrative Agent.

SECTION 8.  [reserved]

SECTION 9.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 10.  No Novation.  Neither this Agreement nor the effectiveness of the
Third Restated Credit Agreement shall extinguish the obligations for the payment
of money outstanding under the Existing Credit Agreement or discharge or release
the Lien or priority of any Loan Document or any other security therefor or any
guarantee thereof. Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Existing Credit Agreement
or instruments guaranteeing or securing the same, which shall remain in full
force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Agreement, the Third
Restated Credit Agreement or any other document contemplated hereby or thereby
shall be construed as a release or other discharge of the Borrower under the
Existing Credit Agreement or any Loan Party under any other Loan Document from
any of its obligations and liabilities thereunder. The Existing Credit Agreement
and each of the other Loan Documents shall remain in full force and effect,
until and except as modified hereby or thereby in connection herewith or
therewith.

SECTION 11.  Governing Law.  (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; provided,
however, that it is understood and agreed that (a) the interpretation of the
definition of “Company Material Adverse Effect” (and



--------------------------------------------------------------------------------

16

 

whether or not a Company Material Adverse Effect has occurred) and (b) the
determination of whether the Permitted HMA Transaction has been consummated in
accordance with the terms of the HMA Merger Agreement, in each case shall be
governed by, and construed in accordance with, the laws of the state of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 12.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,   by      

/s/ Rachel A. Seifert

    Name: Rachel A. Seifert     Title: Executive Vice President and Secretary

 

COMMUNITY HEALTH SYSTEMS, INC.,   by    

/s/ Rachel A. Seifert

    Name: Rachel A. Seifert     Title: Executive Vice President and Secretary



--------------------------------------------------------------------------------

Subsidiary Guarantors

 

ABILENE HOSPITAL, LLC   

CLEVELAND TENNESSEE HOSPITAL

COMPANY, LLC

AFFINITY HOSPITAL, LLC    AFFINITY HEALTH SYSTEMS, LLC ABILENE MERGER, LLC   
CLINTON HOSPITAL CORPORATION ANNA HOSPITAL CORPORATION    COATESVILLE HOSPITAL
CORPORATION BERWICK HOSPITAL COMPANY, LLC    COLLEGE STATION MEDICAL CENTER, LLC
BIG BEND HOSPITAL CORPORATION    COLLEGE STATION MERGER, LLC BIG SPRING HOSPITAL
CORPORATION    COMMUNITY GP CORP. BIRMINGHAM HOLDINGS II, LLC    COMMUNITY
HEALTH INVESTMENT COMPANY, LLC BIRMINGHAM HOLDINGS, LLC    COMMUNITY LP CORP.
BLUEFIELD HOLDINGS, LLC    CP HOSPITAL GP, LLC BLUEFIELD HOSPITAL COMPANY, LLC
   CPLP, LLC BLUFFTON HEALTH SYSTEM LLC    CRESTWOOD HOSPITAL, LLC BROWNSVILLE
HOSPITAL CORPORATION    CRESTWOOD HOSPITAL LP, LLC BROWNWOOD MEDICAL CENTER, LLC
   CSMC, LLC BULLHEAD CITY HOSPITAL CORPORATION    CSRA HOLDINGS, LLC BULLHEAD
CITY HOSPITAL INVESTMENT CORPORATION    DEACONESS HOLDINGS, LLC CARLSBAD MEDICAL
CENTER, LLC    DEACONESS HOSPITAL HOLDINGS, LLC CENTRE HOSPITAL CORPORATION   
DEMING HOSPITAL CORPORATION CHHS HOLDINGS, LLC    DESERT HOSPITAL HOLDINGS, LLC
CHS KENTUCKY HOLDINGS, LLC    DETAR HOSPITAL, LLC CHS PENNSYLVANIA HOLDINGS, LLC
   DHFW HOLDINGS, LLC CHS VIRGINIA HOLDINGS, LLC    DHSC, LLC CHS WASHINGTON
HOLDINGS, LLC    DUKES HEALTH SYSTEM, LLC

CLARKSVILLE HOLDINGS, LLC

 

CLEVELAND HOSPITAL CORPORATION

 

CLARKSVILLE HOLDINGS II, LLC

  

DYERSBURG HOSPITAL CORPORATION

NORTHWEST ARKANSAS HOSPITALS, LLC

YORK PENNSYLVANIA HOLDINGS, LLC

YORK PENNSYLVANIA HOSPITAL COMPANY, LLC

 

  

 

by  

/s/ Rachel A. Seifert

    Name: Rachel A. Seifert    

Title: Executive Vice President and

Secretary

 



--------------------------------------------------------------------------------

EMPORIA HOSPITAL CORPORATION      KAY COUNTY HOSPITAL CORPORATION EVANSTON
HOSPITAL CORPORATION      KAY COUNTY OKLAHOMA HOSPITAL COMPANY, LLC FALLBROOK
HOSPITAL CORPORATION      KIRKSVILLE HOSPITAL COMPANY, LLC FOLEY HOSPITAL
CORPORATION      LAKEWAY HOSPITAL CORPORATION FORREST CITY ARKANSAS HOSPITAL
COMPANY, LLC      LANCASTER HOSPITAL CORPORATION FORREST CITY HOSPITAL
CORPORATION      LAS CRUCES MEDICAL CENTER, LLC FORT PAYNE HOSPITAL CORPORATION
     LEA REGIONAL HOSPITAL, LLC FRANKFORT HEALTH PARTNER, INC.      LEXINGTON
HOSPITAL CORPORATION FRANKLIN HOSPITAL CORPORATION      LONGVIEW MERGER, LLC
GADSDEN REGIONAL MEDICAL CENTER, LLC      LRH, LLC GALESBURG HOSPITAL
CORPORATION      LUTHERAN HEALTH NETWORK OF INDIANA, LLC GRANBURY HOSPITAL
CORPORATION      MARION HOSPITAL CORPORATION GRANITE CITY HOSPITAL CORPORATION
     MARTIN HOSPITAL CORPORATION GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC
     MASSILLON COMMUNITY HEALTH SYSTEM LLC GREENVILLE HOSPITAL CORPORATION     
MASSILLON HEALTH SYSTEM LLC GRMC HOLDINGS, LLC      MASSILLON HOLDINGS, LLC
HALLMARK HEALTHCARE COMPANY, LLC      MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC
HOBBS MEDCO, LLC      MCNAIRY HOSPITAL CORPORATION HOSPITAL OF BARSTOW, INC.
     MCSA, L.L.C. HOSPITAL OF FULTON, INC.      MEDICAL CENTER OF BROWNWOOD, LLC
HOSPITAL OF LOUISA, INC.      MERGER LEGACY HOLDINGS, LLC HOSPITAL OF
MORRISTOWN, INC.      MMC OF NEVADA, LLC JACKSON HOSPITAL CORPORATION (KY)     
MOBERLY HOSPITAL COMPANY, LLC JACKSON HOSPITAL CORPORATION (TN)      MWMC
HOLDINGS, LLC JOURDANTON HOSPITAL CORPORATION      NANTICOKE HOSPITAL COMPANY,
LLC

 

by    

/s/ Rachel A. Seifert

  Name: Rachel A. Seifert   Title: Executive Vice President and Secretary



--------------------------------------------------------------------------------

NATIONAL HEALTHCARE OF LEESVILLE, INC.    QHG OF FORREST COUNTY, INC. NATIONAL
HEALTHCARE OF MT. VERNON, INC.    QHG OF FORT WAYNE COMPANY, LLC NATIONAL
HEALTHCARE OF NEWPORT, INC.    QHG OF HATTIESBURG, INC. NAVARRO REGIONAL, LLC   
QHG OF MASSILLON, INC. NC-DSH, LLC    QHG OF SOUTH CAROLINA, INC. NORTHAMPTON
HOSPITAL COMPANY, LLC    QHG OF SPARTANBURG, INC. NORTHWEST HOSPITAL, LLC    QHG
OF SPRINGDALE, INC. NOV HOLDINGS, LLC    QHG OF WARSAW COMPANY, LLC NRH, LLC   
QUORUM HEALTH RESOURCES, LLC OAK HILL HOSPITAL CORPORATION    RED BUD HOSPITAL
CORPORATION ORO VALLEY HOSPITAL, LLC    RED BUD ILLINOIS HOSPITAL COMPANY, LLC
PALMER-WASILLA HEALTH SYSTEM, LLC    REGIONAL HOSPITAL OF LONGVIEW, LLC PAYSON
HOSPITAL CORPORATION    RIVER REGION MEDICAL CORPORATION PECKVILLE HOSPITAL
COMPANY, LLC    ROSWELL HOSPITAL CORPORATION PENNSYLVANIA HOSPITAL COMPANY, LLC
   RUSTON HOSPITAL CORPORATION PHILLIPS HOSPITAL CORPORATION    RUSTON LOUISIANA
HOSPITAL COMPANY, LLC PHOENIXVILLE HOSPITAL COMPANY, LLC    SACMC, LLC POTTSTOWN
HOSPITAL COMPANY, LLC    SALEM HOSPITAL CORPORATION QHG GEORGIA HOLDINGS II, LLC
   SAN ANGELO COMMUNITY MEDICAL CENTER, LLC QHG GEORGIA HOLDINGS, INC.    SAN
ANGELO MEDICAL, LLC QHG OF BLUFFTON COMPANY, LLC    SAN MIGUEL HOSPITAL
CORPORATION QHG OF CLINTON COUNTY, INC.    SCRANTON HOLDINGS, LLC QHG OF
ENTERPRISE, INC.    SCRANTON HOSPITAL COMPANY, LLC    SCRANTON QUINCY HOLDINGS,
LLC    SCRANTON QUINCY HOSPITAL COMPANY, LLC

 

by    

/s/ Rachel A. Seifert

  Name: Rachel A. Seifert   Title: Executive Vice President and Secretary



--------------------------------------------------------------------------------

SHELBYVILLE HOSPITAL CORPORATION    VIRGINIA HOSPITAL COMPANY, LLC

SILOAM SPRINGS ARKANSAS HOSPITAL

COMPANY, LLC

   WARREN OHIO HOSPITAL COMPANY, LLC SILOAM SPRINGS HOLDINGS, LLC    WARREN OHIO
REHAB HOSPITAL COMPANY, LLC SOUTHERN TEXAS MEDICAL CENTER, LLC    WATSONVILLE
HOSPITAL CORPORATION

SPOKANE VALLEY WASHINGTON HOSPITAL

COMPANY, LLC

   WAUKEGAN HOSPITAL CORPORATION SPOKANE WASHINGTON HOSPITAL COMPANY, LLC   
WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC TENNYSON HOLDINGS, LLC    WEATHERFORD
HOSPITAL CORPORATION TOMBALL TEXAS HOLDINGS, LLC    WEATHERFORD TEXAS HOSPITAL
COMPANY, LLC TOMBALL TEXAS HOSPITAL COMPANY, LLC    WEBB HOSPITAL CORPORATION
TOOELE HOSPITAL CORPORATION    WEBB HOSPITAL HOLDINGS, LLC TRIAD HEALTHCARE
CORPORATION    WESLEY HEALTH SYSTEM LLC TRIAD HOLDINGS III, LLC    WEST GROVE
HOSPITAL COMPANY, LLC TRIAD HOLDINGS IV, LLC    WHMC, LLC TRIAD HOLDINGS V, LLC
   WILKES-BARRE BEHAVIORAL HOSPITAL COMPANY, LLC TRIAD NEVADA HOLDINGS, LLC   
WILKES-BARRE HOLDINGS, LLC TRIAD OF ALABAMA, LLC    WILKES-BARRE HOSPITAL
COMPANY, LLC TRIAD OF OREGON, LLC    WILLIAMSTON HOSPITAL CORPORATION
TRIAD-ARMC, LLC    WOMEN & CHILDREN’S HOSPITAL, LLC TRIAD-EL DORADO, INC.   
WOODLAND HEIGHTS MEDICAL CENTER, LLC TRIAD-NAVARRO REGIONAL HOSPITAL SUBSIDIARY,
LLC    WOODWARD HEALTH SYSTEM, LLC TUNKHANNOCK HOSPITAL COMPANY, LLC   
YOUNGSTOWN OHIO HOSPITAL COMPANY, LLC VHC MEDICAL, LLC    BLUE ISLAND HOSPITAL
COMPANY, LLC VICKSBURG HEALTHCARE, LLC    BLUE ISLAND ILLINOIS HOLDINGS, LLC
VICTORIA HOSPITAL, LLC    LONGVIEW CLINIC OPERATIONS COMPANY, LLC

 

by    

/s/ Rachel A. Seifert

  Name: Rachel A. Seifert   Title: Executive Vice President and Secretary



--------------------------------------------------------------------------------

AMORY HMA, LLC    KEY WEST HMA, LLC BARTOW HMA, LLC    KNOXVILLE HMA HOLDINGS,
LLC BILOXI H.M.A., LLC    LEHIGH HMA, LLC BRANDON HMA, LLC    MADISON HMA, LLC
BREVARD HMA HOLDINGS, LLC    MELBOURNE HMA, LLC BREVARD HMA HOSPITALS, LLC   
MESQUITE HMA GENERAL, LLC CAMPBELL COUNTY HMA, LLC    METRO KNOXVILLE HMA, LLC
CARLISLE HMA, LLC    MISSISSIPPI HMA HOLDINGS I, LLC CAROLINAS JV HOLDINGS
GENERAL, LLC    MISSISSIPPI HMA HOLDINGS II, LLC CENTRAL FLORIDA HMA HOLDINGS,
LLC    MONROE HMA, LLC CENTRAL STATES HMA HOLDINGS, LLC    NAPLES HMA, LLC
CHESTER HMA, LLC    POPLAR BLUFF REGIONAL MEDICAL CENTER, LLC CITRUS HMA, LLC   
PORT CHARLOTTE HMA, LLC CLARKSDALE HMA, LLC    PUNTA GORDA HMA, LLC COCKE COUNTY
HMA, LLC    RIVER OAKS HOSPITAL, LLC FLORIDA HMA HOLDINGS, LLC    ROCKLEDGE HMA,
LLC FORT SMITH HMA, LLC    ROH, LLC HAMLET H.M.A., LLC    SEBASTIAN HOSPITAL,
LLC HEALTH MANAGEMENT ASSOCIATES, INC.    SEBRING HOSPITAL MANAGEMENT
ASSOCIATES, LLC HEALTH MANAGEMENT GENERAL PARTNER, LLC    SOUTHEAST HMA
HOLDINGS, LLC HMA FENTRESS COUNTY GENERAL HOSPITAL, LLC    SOUTHWEST FLORIDA HMA
HOLDINGS, LLC HMA SANTA ROSA MEDICAL CENTER, LLC    STATESVILLE HMA, LLC
HOSPITAL MANAGEMENT ASSOCIATES, LLC    VAN BUREN H.M.A., LLC JACKSON HMA, LLC   
VENICE HMA, LLC JEFFERSON COUNTY HMA, LLC    WINDER HMA, LLC KENNETT HMA, LLC   
YAKIMA HMA, LLC

 

by  

/s/ Rachel A. Seifert

    Name: Rachel A. Seifert    

Title: Executive Vice President and

Secretary

 



--------------------------------------------------------------------------------

CAROLINAS JV HOLDINGS, L.P. By:   Carolinas JV Holdings General, LLC Its:  
General Partner HEALTH MANAGEMENT ASSOCIATES, LP By:   Health Management General
Partner, LLC Its:   General Partner HMA HOSPITALS HOLDINGS, LP By:   Health
Management General Partner, LLC Its:   General Partner LONE STAR HMA, L.P. By:  
Mesquite HMA General, LLC Its:   General Partner

 

    by    

  /s/ Rachel A. Seifert

    Name:   Rachel A. Seifert     Title:  

Executive Vice President and

Secretary

    Acting   on behalf of each of the General Partners of the Guarantors set
forth on this page.



--------------------------------------------------------------------------------

BROWNWOOD HOSPITAL, L.P. By:   Brownwood Medical Center, LLC Its:   General
Partner COLLEGE STATION HOSPITAL, L.P. By:   College Station Medical Center, LLC
Its:   General Partner LONGVIEW MEDICAL CENTER, L.P. By:   Regional Hospital of
Longview, LLC Its:   General Partner NAVARRO HOSPITAL, L.P. By:   Navarro
Regional, LLC Its:   General Partner QHG GEORGIA, LP By:   QHG Georgia Holdings
II, LLC Its:   General Partner VICTORIA OF TEXAS, L.P. By:   Detar Hospital, LLC
Its:   General Partner

 

    by      

  /s/ Rachel A. Seifert

    Name:   Rachel A. Seifert     Title:   Executive Vice President and
Secretary     Acting on behalf of each of the General     Partners of the
Guarantors set     forth on this page.



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent, Collateral Agent and Issuing Bank,       by    

/s/ Robert Hetu

  Name: Robert Hetu   Title: Authorized Signatory       by    

/s/ Ryan Long

  Name: Ryan Long   Title: Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

Form of Third Amended and Restated Credit Agreement

See Exhibit 10.2 to Community Health Systems, Inc.’s Form 8-K filed on January
27, 2014.



--------------------------------------------------------------------------------

EXHIBIT B-1

Form of Kirkland & Ellis LLP Opinion



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg26.jpg]

 

 

601 Lexington Avenue

New York, New York 10022

    Judson A. Oswald       To Call Writer Directly:   (212) 446-4800    

Facsimile:

(212) 446-4900

(212) 446-4812

judson.oswald@kirkland.com

  www.kirkland.com      

 

January 27, 2014

   

To the Agent

and each of the Lenders under the

Credit Agreement (referred to below)

on the date hereof:

 

  Re:

Third Amendment and Restatement Agreement dated as of January 27, 2014 (the
“Amendment Agreement”), by and among CHS/Community Health Systems, Inc., a
Delaware corporation (the “Borrower”), Community Health Systems, Inc., a
Delaware corporation (“Parent”), the Subsidiary Guarantors listed on the
signature pages thereto, the Lenders listed on the signature pages thereto and
Credit Suisse AG, as the Administrative Agent and Collateral Agent for the
Lenders (in such capacity, the “Agent”), amending and restating the Credit
Agreement, dated as of July 25, 2007, as amended and restated as of November 5,
2010 and February 2, 2012 (the “Existing Credit Agreement”), among Parent,
Borrower, Agent and the financial institutions from time to time party thereto
(the “Lenders”) (the Existing Credit Agreement, as so amended and restated by
the Amendment Agreement, the “Credit Agreement”)

Ladies and Gentlemen:

We are issuing this opinion letter in our capacity as counsel to and at the
request of the Borrower, Parent and the parties identified as “Guarantors” on
Schedule 1 hereto (each a “Guarantor” and collectively the “Guarantors”) in
respect of the Amendment Agreement. The Borrower, Parent and the Guarantors are
collectively referred to herein as the “Credit Parties”. References to the
“Illinois Credit Parties” means each of the parties identified on Schedule 2
hereto. References to the “Delaware Credit Parties” means each of the parties
identified on Schedule 3(a) hereto. References to the “New Delaware Credit
Parties” means each of the Delaware Credit Parties identified on Schedule 3(b)
hereto. References to the “Covered Credit Parties” means the Illinois Credit
Parties and the Delaware Credit Parties.

The opinions expressed herein are being provided pursuant to Section 5(c)(i) of
the Amendment Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (with
references herein to the Credit Agreement and each document defined therein
meaning the Credit Agreement and each such document as executed and delivered on
the date hereof). The Lenders and the Agent are sometimes referred to in this
opinion letter as “you”.

 

Beijing     Chicago   Hong Kong   London   Los Angeles   Munich   Palo Alto  
San Francisco   Shanghai   Washington, D.C.



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 2

 

In connection with the preparation of this letter, we have, among other things,
reviewed executed counterparts of:

 

  (a) the Amendment Agreement;

 

  (b) Supplement No. 22 to the Guarantee and Collateral Agreement;

 

  (c) Trademark Security Agreement; and

 

  (d) Patent Security Agreement.

We have also reviewed unfiled copies of UCC Form-1 Financing Statements naming
each New Delaware Credit Party, as debtor, and the Agent, as secured party,
copies of which are attached hereto on Exhibit 1 (the “Delaware Financing
Statements”) to be filed in the Uniform Commercial Code filing office of the
Secretary of State of Delaware (the “Delaware UCC Filing Office”).

References in this opinion letter to the “New York UCC” mean the Uniform
Commercial Code as in effect on the date hereof in the State of New York. For
purposes hereof, (a) the documents listed in items (a) through (d) above (each
in the form reviewed by us for purposes of this opinion letter) are called the
“Operative Documents” and (b) the documents listed in items (b) through
(d) (each in the form reviewed by us for purposes of this opinion letter) are
called the “Security Documents”. Items (c) through (d) (each in the form
reviewed by us for purposes of this opinion letter) are called the “IP Security
Agreements”. The term “Organizational Documents” whenever used in the letter
means the certificate or articles of incorporation (or the equivalent thereof),
as applicable, of each Credit Party, and the by-laws or limited liability
company agreement (or the equivalent thereof), as applicable, of each Credit
Party, as in effect on the date hereof.

Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter, we advise you, and with respect to
each legal issue addressed in this opinion letter, it is our opinion, that:

 

1.

Each of the Covered Credit Parties is a corporation, limited liability company
or limited partnership, as applicable, existing and in good standing under the
General Corporation Law of the State of Delaware (“DGCL”), Delaware Limited
Liability Company Act (“DLLCA”), Delaware Revised Uniform Limited Partnership
Act (“DRULPA”), the Illinois Business Corporation Act (“IBCA”) or the Illinois
Limited Liability Company



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 3

 

 

Act (“ILLCA”), as applicable. For purposes of this opinion, we have relied
exclusively upon certificates issued by a governmental authority in the relevant
jurisdiction, and such opinions are not intended to provide any conclusion or
assurance beyond that conveyed by those certificates.

 

2.

Each of the Covered Credit Parties has the corporate, limited liability company
or limited partnership power, as applicable, to execute, deliver and perform its
obligations under the Operative Documents to which it is a party and to perform
its obligations under the Credit Agreement.

 

3.

Each of the Covered Credit Parties has taken the corporate, limited liability
company or limited partnership action, as applicable, necessary to authorize its
execution, delivery and performance of the Operative Documents to which it is a
party and its performance of the Credit Agreement.

 

4.

Each Operative Document has been duly executed and delivered on behalf of each
Covered Credit Party that is a party thereto.

 

5.

Each of the Operative Documents and the Credit Agreement is a valid and binding
obligation of each Credit Party that is a party thereto and is enforceable
against such Credit Party in accordance with its terms.

 

6.

The execution and delivery by any Covered Credit Party of the Operative
Documents to which it is a party and the Credit Agreement, and the performance
by any Credit Party of the Operative Documents to which it is a party, and the
granting of any security interests pursuant to any Security Document to which it
is a party, will not (i) constitute a violation of, with respect to any Covered
Credit Party, the Organizational Documents of such Covered Credit Party,
(ii) will not constitute a violation of any applicable provision of existing
State of New York law or United States federal statutory law or published
governmental regulation applicable to such Credit Party, in each case to the
extent covered by this opinion letter, or by any Delaware Credit Party of any
applicable provision of the DGCL, DLLCA or DRULPA, or by the Illinois Credit
Parties of any applicable provision of the IBCA or the ILLCA, or (iii) result in
a violation of, or result in the creation of any lien upon or security interest
in any Credit Party’s properties pursuant to the terms of, any agreement or
instrument identified on Exhibit 2 attached hereto, provided that we express no
opinion with respect to breaches, violations or defaults under any cross-default
provision or with respect to any financial covenants or tests in any such
agreement or instrument.



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 4

 

7.

No consent, approval, authorization or order of, or filing with, any United
States federal or New York governmental authority or body, or, with respect to
the Delaware Credit Parties, any Delaware governmental agency or body acting
pursuant to the DGCL, DLLCA or DRULPA, as applicable to such Delaware Credit
Party, or , with respect to the Illinois Credit Parties, any Illinois
governmental agency or body acting pursuant to the IBCA or ILLCA, as applicable
to such Illinois Credit Party, is required in order for any Credit Party to
obtain the right to the execute and deliver, or perform its obligations under,
any Operative Document to which it is a party, or perform its obligations under
the Credit Agreement, except for (i) those obtained or made prior to the date
hereof, (ii) filings required for the perfection of security interests granted
under the Security Documents or to release existing liens, (iii) consents,
approvals, authorizations, orders or filings required in connection with the
ordinary course of conduct by the Credit Parties of their respective businesses
and ownership or operation by the Credit Parties of their respective assets in
the ordinary course of business (as to which we express no opinion), (iv) those
that may be required under federal securities laws and regulations or state
“blue sky” laws and regulations (as to which we express no opinion) or any other
laws, regulations or governmental requirements which are excluded from the
coverage of this opinion letter and (v) consents, approvals, authorizations,
orders or filings that may be required by any banking, insurance or other
regulatory statutes to which you may be subject (as to which we express no
opinion).

 

8.

No Credit Party is an “investment company” required to be registered as such
under the Investment Company Act of 1940, as amended, or the rules and
regulations thereunder.

 

9.

Solely with respect to each New Delaware Credit Party, Supplement No. 1 to the
Guarantee and Collateral Agreement creates a valid security interest in favor of
the Agent, for the benefit of the Secured Parties in the “Collateral” (as
defined in the Guarantee and Collateral Agreement) of each New Delaware Credit
Party which is a party thereto described therein in which a security interest
may be created under Article 9 of the New York UCC (the “Code Collateral”).

 

10.

Upon the filing in the Delaware UCC Filing Office of the Delaware Financing
Statements, together with the payment of all filing and recordation fees
associated therewith, the Agent will have a perfected security interest (for the
benefit of the Secured Parties) in that portion of the Code Collateral of the
New Delaware Credit Parties in which a security interest can be perfected by the
filing of a Uniform Commercial Code financing statement in the Delaware UCC
Filing Office.



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 5

 

11.

The execution and delivery of the Operative Documents will not, in and of
themselves, result in the loss of perfection (if any) of any security interest
in the Code Collateral of the Covered Credit Parties, other than Code Collateral
of the New Delaware Credit Parties as provided in opinion paragraph 10, arising
under Article 9 of the UCC to the extent that such security interest was and
remained perfected under the Guarantee and Collateral Agreement and under
Article 9 of the UCC immediately prior to such execution and delivery. For the
avoidance of doubt, we express no opinion regarding (i) the creation, priority
or enforcement of any such security interest, (ii) the effect on such priority
of the execution and delivery of the Operative Documents, or (iii) except as
expressly set forth in the preceding sentence, the perfection of any such
security interest.

 

12.

Upon delivery to the Agent for the benefit of the Secured Parties in the State
of New York of the certificates of the New Delaware Credit Parties identified on
Exhibit 3 attached hereto (the “Pledged Securities”), indorsed in blank or to
the Agent by an effective indorsement, the Agent will have a perfected security
interest (for the benefit of the Secured Parties) in the Pledged Securities
under the New York UCC to the extent they are “securities” (as such term is
defined in Section 8-102(a)(15) of the New York UCC). Assuming neither the Agent
nor any Secured Party has notice of any adverse claim to the Pledged Securities,
the Agent will acquire the security interest in the Pledged Securities for the
benefit of the Secured Parties free of any adverse claim.

 

13.

Upon (i) the timely filing and recordation of each IP Security Agreement in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, together with the payment of all filing and recordation fees
associated therewith, and (ii) the taking of all actions required under the law
of jurisdiction of organization of each New Delaware Credit Party party to an IP
Security Agreement with respect to the perfection of a security interest in such
intangible property, the Agent will have a perfected security interest (for the
benefit of the Secured Parties) in the United States registered trademarks and
applications therefor (but excluding any “intent to use” applications), patents
and applications therefor and registered copyrights specifically identified in
such IP Security Agreements executed by any New Delaware Credit Party.

 

14.

Assuming application of the proceeds of the Loans as contemplated by the
Amendment Agreement and, for purposes of Regulation X of the Board of Governors
of the Federal Reserve System, no Lender or Agent is subject to Regulation T of
the Board of Governors of the Federal Reserve System, the execution and delivery
of the Amendment Agreement by the Borrower and the making of the Loans under the
Amendment Agreement will not violate Regulation U or X of the Board of Governors
of the Federal Reserve System.



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 6

 

With your consent, we have assumed for purposes of this letter and the opinions
herein:

(a) that each document we have reviewed for purposes of this letter is accurate
and complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document are genuine, and that all natural persons who have signed any
document have the legal capacity to do so;

(b) that each Operative Document and every other agreement we have examined for
purposes of this letter has been duly authorized, executed and delivered by the
parties thereto and constitutes a valid and binding obligation of each party to
that document, enforceable against each such party in accordance with its
respective terms and that each such party has satisfied all legal requirements
that are applicable to such party to the extent necessary to entitle such party
to enforce such agreement and that each party to any Operative Document is in
good standing and duly incorporated or organized under the laws of its
jurisdiction of organization (except that we make no such assumption in this
paragraph (b) with respect to the Covered Credit Parties or, solely for the
purposes of our opinions in paragraph 5, the Credit Parties);

(c) there are no agreements or understandings among the parties, written or oral
(other than the Operative Documents), and there is no usage of trade or course
of prior dealing among the parties that would, in either case, define,
supplement or qualify the terms of the Operative Documents; and

(d) that the status of the Operative Documents as legally valid and binding
obligations of the parties is not affected by any (i) breaches of, or defaults
under, agreements or instruments, (ii) violations of statutes, rules,
regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities, provided
that we make no such assumption to the extent we have opined as to such matters
with respect to the Credit Parties herein.

In addition, for purposes of this letter and the opinions herein we have also
assumed with your consent: (i) each Credit Party has the requisite rights to any
Collateral existing on the date hereof and will have the requisite rights to
each item of Collateral arising after the date hereof, (ii) value (as defined in
Section 1-201(44) of the New York UCC) has been given by you to the Credit
Parties for the security interests and other rights in and assignments of
Collateral described in or contemplated by the Operative Documents, (iii) any
Pledged Securities issued by



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 7

 

an issuer not organized under the laws of one of the states of the United States
are “certificated securities” within the meaning of Section 8-102(a)(4) of the
New York UCC, (iv) all Deposit Accounts are “deposit accounts” within the
meaning of Section 9-102(a)(29) of the New York UCC; (v) all Depositary Banks
are “banks” within the meaning of Section 1-201(4) of the New York UCC; (vi) all
Securities Intermediaries are “securities intermediaries” within the meaning of
Section 8-102(a)(14) of the New York UCC, (vii) all Securities Accounts are
“securities accounts” within the meaning of Section 8-501 of the New York UCC
and (viii) all information regarding the secured party on the Delaware Financing
Statements is accurate and complete in all respects.

In preparing this letter, we have relied without any independent verification
upon: (i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Operative
Documents; (iii) factual information provided to us in a support certificate
signed by each of the Credit Parties; and (iv) factual information we have
obtained from such other sources as we have deemed reasonable; and we have
examined the originals or copies certified to our satisfaction, of such
Organizational Documents and other corporate, limited liability, company and
partnership records of the Credit Parties as we deem necessary for or relevant
to our opinions. We have assumed without investigation that the information upon
which we have relied is accurate and does not omit disclosures necessary to
prevent such information from being misleading.

The terms “knowledge,” “actual knowledge” and “aware” whenever used in this
letter with respect to our firm mean conscious awareness at the time this letter
is delivered on the date it bears by the following Kirkland & Ellis LLP lawyers
who are the only lawyers at Kirkland & Ellis LLP that have had significant
involvement with the negotiation or preparation of the Operative Documents
(herein called our “Designated Transaction Lawyers”): Ashley Gregory, Judson A.
Oswald, Meredith Waters and Jonathan Manor.

Each opinion (an “enforceability opinion”) in this letter that any particular
contract is a valid and binding obligation, is enforceable in accordance with
its terms or creates a security interest is subject to: (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and judicially
developed doctrines in this area such as substantive consolidation and equitable
subordination; (ii) the effect of general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity); (iii) an
implied covenant of good faith and fair dealing; and (iv) other commonly
recognized statutory and judicial constraints on enforceability including
statutes of limitations. “General principles of equity” include but are not
limited to: principles limiting the availability of specific performance and
injunctive relief; principles which



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 8

 

limit the availability of a remedy under certain circumstances where another
remedy has been elected; principles requiring reasonableness, good faith and
fair dealing in the performance and enforcement of an agreement by the party
seeking enforcement; principles which may permit a party to cure a material
failure to perform its obligations; and principles affording equitable defenses
such as waiver, laches and estoppel.

Each enforceability opinion is also subject to the qualification that certain
provisions of the Operative Documents may not be enforceable in whole or in
part, although the inclusion of such provisions does not render the Operative
Documents invalid, and the Operative Documents and the law of the State of New
York contain adequate remedial provisions for the practical realization of the
rights and benefits afforded thereby.

Each enforceability opinion is further subject to the effect of rules of law
that may render guaranties or other similar instruments or agreements
unenforceable under circumstances where your actions, failures to act or
waivers, amendments or replacement of the Operative Documents (i) so radically
change the essential nature of the terms and conditions of the guaranteed
obligations and the related transactions that, in effect, a new relationship has
arisen between you and the Credit Parties which is substantially and materially
different from that presently contemplated by the Operative Documents,
(ii) release the primary obligor, or (iii) impair the guarantor’s recourse
against the primary obligor.

We also express no opinion regarding the enforceability any “fraudulent
conveyance or fraudulent transfer savings clauses” and any similar provisions in
any Operative Document, to the extent such provisions purport to limit the
amount of the obligations of any party or the right to contribution of any other
party with respect to such obligations.

We render no opinion regarding the validity, binding effect or enforceability of
any Operative Document with respect to any Credit Party to the extent such
Operative Document involves any obligation (including any guaranty) of such
Credit Party with respect to any “swap” (as such term is defined in the
Commodity Exchange Act) if such Credit Party is not an “eligible contract
participant” (as such term is defined in the Commodity Exchange Act) at the time
such obligation is incurred by such Credit Party.

We render no opinion with regard to usury or other laws limiting or regulating
the maximum amount of interest that may be charged, collected, received or
contracted for other than the internal laws of the State of New York, and
without limiting the foregoing, we expressly disclaim any opinion as to the
usury or other such laws of any other jurisdiction (including laws of other
states made applicable through principles of Federal preemption or otherwise)
which may be applicable to the transactions contemplated by the Operative
Documents.



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 9

 

Our opinions regarding the creation and perfection of security interests are
subject to the effect of (i) the limitations on the existence and perfection of
security interests in proceeds resulting from the operation of Section 9-315 of
the New York UCC and (ii) certain provisions of the Bankruptcy Code, including
Section 547 with respect to preferential transfers and Section 552 with respect
to any Collateral acquired by a Credit Party subsequent to the commencement of a
case under the Bankruptcy Code with respect to such Credit Party.

We express no opinion (i) as to the priority of any security interest, (ii) as
to what law governs perfection of the security interests granted in the
Collateral, except as provided in opinion paragraph 12 (iii) regarding the
perfection of any security interest in money, letter of credit rights,
Collateral of a type represented by a certificate of title, any property for
which a federal statute or treaty provides for registration or specifies a place
of filing different from that specified in Section 9-501 of any applicable
Uniform Commercial Code, commercial tort claims, crops, farm products, timber to
be cut, as-extracted collateral, or consumer goods and (iv) the effectiveness of
any supergeneric description of the Collateral in any Security Document.

Nothing contained in this letter covers or otherwise addresses any of the
following types of provisions which may be contained in the Operative Documents:

(i) provisions mandating contribution towards judgments or settlements among
various parties;

(ii) waivers of benefits and rights to the extent they cannot be waived under
applicable law;

(iii) provisions providing for penalties, liquidated damages, acceleration of
future amounts due (other than principal) without appropriate discount to
present value, late charges, prepayment charges, interest upon interest, or
increased interest rates upon default;

(iv) provisions which might require indemnification or contribution in violation
of general principles of equity or public policy, including, without limitation,
indemnification or contribution obligations which arise out of the failure to
comply with applicable state or federal securities laws;



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 10

 

(v) agreements to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal or subject matter jurisdiction);
provisions restricting access to courts; waiver of service of process
requirements which would otherwise be applicable; waiver of the right to a jury
trial and provisions otherwise purporting to affect the jurisdiction and venue
of courts,

(vi) choice-of-law provisions, except to the extent such choice of law of New
York law as the governing law is made in compliance with the statutory laws of
the State of New York;

(vii) provisions regarding arbitration;

(viii) covenants not to compete;

(ix) provisions that authorize you to set off and apply any deposits at any time
held, and any other indebtedness at any time owing, by you to or for the account
of the Company, or

(x) requirements in the Operative Documents specifying that provisions thereof
may only be waived in writing.

Except as expressly otherwise set forth in this letter, our advice on every
legal issue addressed in this letter is based exclusively on the internal laws
of the State of New York or the Federal law of the United States which, in each
case, in our experience is generally applicable both to general business
organizations which are not engaged in regulated business activities and to
transactions of the type contemplated in the Operative Documents between the
Credit Parties, on the one hand, and you, on the other hand (but without our
having made any special investigation as to any other laws), except that we
express no opinion or advice as to any law or legal issue (a) which might be
violated by any misrepresentation or omission or a fraudulent act, or (b) to
which any Credit Party may be subject as a result of your legal or regulatory
status, your sale or transfer of the Loans or interests therein or your
involvement in the transactions contemplated by the Operative Documents.

Our opinions in paragraphs 9 and 10 are limited to Article 9 of the New York
UCC, or Article 9 of the Uniform Commercial Code as adopted in Delaware, as the
case may be, and our opinions in paragraph 12 is limited to Articles 8 and 9 of
the New York UCC.

For purposes of the opinions expressed in the paragraph 10 with respect to the
New Delaware Credit Parties, we have reviewed the statutory provisions of the
Uniform Commercial Code as adopted in Delaware, as set forth in the Commerce
Clearing House, Inc. Secured Transactions Guide as supplemented through
December 17, 2013 (the “Guide”) and, with respect



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 11

 

to such New Delaware Credit Parties, our opinions in such paragraph 10 are based
solely on such review and on the assumption that such statutory provisions are
given the same interpretation and application in Delaware as the corresponding
provisions of the New York Uniform Commercial Code are given in New York.

For purposes of paragraphs 1 through 4 and 6(i) our opinions are based on the
DGCL, DLLCA or DRULPA as applicable (without regard to judicial interpretation
thereof or rules or regulations promulgated thereunder), as published by Wolters
Kluwer, as supplemented through January 2, 2014. We note however that we are not
admitted to practice law in the State of Delaware, and without limiting the
forgoing we expressly disclaim any opinions regarding Delaware contract law or
general Delaware law that may be incorporated expressly or by operation of law
into the DLLCA or DRULPA or into any Organizational Document entered into
pursuant thereto.

None of the opinions or other advice contained in this letter considers or
covers: (i) any federal or state securities (or “blue sky”) laws or regulations
(other than our opinion in paragraph 8 regarding the Investment Company Act) or
Federal Reserve Board margin regulations or (ii) federal or state antitrust and
unfair competition laws and regulations, pension and employee benefit laws and
regulations, compliance with fiduciary duty requirements, federal and state
environmental, land use and subdivision, tax, racketeering (e.g., RICO), health
and safety (e.g., OSHA), and labor laws and regulations, federal and state laws,
regulations and policies concerning national and local emergency, possible
judicial deference to acts of sovereign states and criminal and civil forfeiture
laws, and other federal and state statutes of general application to the extent
they provide for criminal prosecution (e.g., mail fraud and wire fraud
statutes).

We also express no opinion regarding any laws relating to terrorism or money
laundering, including Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) (the “Terrorism Executive Order”) or any related enabling
legislation or any other similar executive order (collectively with the
Terrorism Executive Order, the “Executive Orders”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”), any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 12

 

With respect to any Credit Party which is a limited liability company, our
opinion regarding the enforceability of the Operative Documents under Illinois
law is, as such is affected by usury laws, further subject to the assumption
that a limited liability company is a “business association” as that term is
used in Section 4(c) of the Illinois Interest Act, 815 ILCS 205 (the “IIA”).
Under Section 4 of the IIA, 815 ILCS 205/4, the maximum lawful rate of interest
on loans is 9% per annum, unless an exemption from that limit is available. The
IIA sets forth a number of exemptions from the general limit, some based on the
nature of the borrower, some based on the nature of the lender, and some based
on the type of loan or transaction. The only exemption that appears to us to be
available in this transaction is the general “business loan” exemption provided
in Section 4(c) of the IIA, 815 ILCS 205/4(c), which allows in relevant part
“any rate of interest or compensation with respect to . . . (c) . . . any
business loan to a business association or copartnership . . . or to any limited
partnership . . . .” That section proceeds to define “business” as a
“commercial, agricultural or industrial enterprise which is carried on for the
purpose of investment or profit . . . .” We note that a separate subsection of
this statute, Section 4(a), provides a like exemption for “any loan made to a
corporation.”

The IIA is silent as to whether a limited liability company is included within
the scope of “business association” for purposes of the “business loan”
exemption, and we have found no Illinois cases under the IIA or otherwise
addressing this issue. Moreover, given the broad language of the “business loan”
exemption, the similarity of limited liability companies to corporations and
limited partnerships, and the fact that limited liability companies have only
recently become widely used in Illinois, we are not aware of any public policy
of the State of Illinois that would lead us to conclude that limited liability
companies should be excluded from the scope of “business associations” for
purposes of IIA Section 4(c). In addition, we have located another Illinois
statute, the Real Estate License Act of 1983, as amended, 225 ILCS 455/25, which
refers in relevant part to “corporations, limited liability companies,
partnerships, or other business associations,” further supporting the conclusion
that business associations include limited liability companies. While in the
absence of legislative clarification or an Illinois Supreme Court decision we
cannot offer any opinion on the point, we do believe that in a case properly
presented an Illinois court properly applying Illinois law should conclude that
a limited liability company is a “business association” within the meaning of
Section 4(c) of the IIA.

We express no opinion as to what law might be applied by any other courts to
resolve any issue addressed in this letter. We advise you that issues addressed
by this letter may be governed in whole or in part by other laws, but we express
no opinion as to whether any relevant difference exists between the laws upon
which our opinions are based and any other laws which may actually govern.



--------------------------------------------------------------------------------

LOGO [g663459ex4_9pg27.jpg]

 

To the Agent

and each of the Lenders under the

Credit Agreement

 

January 27, 2014

Page 13

 

This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which our Designated Transaction Lawyers did
not have actual knowledge at that time, by reason of any change subsequent to
that time in any law covered by any of our opinions, or for any other reason.

You may rely upon this letter only for the purpose served by the provision in
the Amendment Agreement cited in the second paragraph of this opinion letter in
response to which it has been delivered. Without our written consent: (i) no
person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance. Notwithstanding the foregoing, financial institutions which
subsequently become Lenders in accordance with the terms of Section 9.04 of the
Credit Agreement may rely on this opinion letter as of the time of its delivery
on the date hereof as if this letter were addressed to them.

 

Sincerely,

 

KIRKLAND & ELLIS LLP



--------------------------------------------------------------------------------

SCHEDULE 1

 

Guarantors

 

  1. Abilene Hospital, LLC

  2. Abilene Merger, LLC

  3. Affinity Health Systems, LLC

  4. Affinity Hospital, LLC

  5. Anna Hospital Corporation

  6. Berwick Hospital Company, LLC

  7. Big Bend Hospital Corporation

  8. Big Spring Hospital Corporation

  9. Birmingham Holdings, LLC

  10. Birmingham Holdings II, LLC

  11. Blue Island Hospital Company, LLC

  12. Blue Island Illinois Holdings, LLC

  13. Bluefield Holdings, LLC

  14. Bluefield Hospital Company, LLC

  15. Bluffton Health System LLC

  16. Brownsville Hospital Corporation

  17. Brownwood Hospital, L.P.

  18. Brownwood Medical Center, LLC

  19. Bullhead City Hospital Corporation

  20. Bullhead City Hospital Investment Corporation

  21. Carlsbad Medical Center, LLC

  22. Centre Hospital Corporation

  23. CHHS Holdings, LLC

  24. CHS Kentucky Holdings, LLC

  25. CHS Pennsylvania Holdings, LLC

  26. CHS Virginia Holdings, LLC

  27. CHS Washington Holdings, LLC

  28. Clarksville Holdings, LLC

  29. Clarksville Holdings II, LLC

  30. Cleveland Hospital Corporation

  31. Cleveland Tennessee Hospital Company, LLC

  32. Clinton Hospital Corporation

  33. Coatesville Hospital Corporation

  34. College Station Hospital, L.P.

  35. College Station Medical Center, LLC

  36. College Station Merger, LLC

  37. Community GP Corp.

  38. Community Health Investment Company, LLC

  39. Community LP Corp.

  40. CP Hospital GP, LLC

  41. CPLP, LLC



--------------------------------------------------------------------------------

  42. Crestwood Hospital LP, LLC

  43. Crestwood Hospital, LLC

  44. CSMC, LLC

  45. CSRA Holdings, LLC

  46. Deaconess Holdings, LLC

  47. Deaconess Hospital Holdings, LLC

  48. Deming Hospital Corporation

  49. Desert Hospital Holdings, LLC

  50. Detar Hospital, LLC

  51. DHSC, LLC

  52. DHFW Holdings, LLC

  53. Dukes Health System, LLC

  54. Dyersburg Hospital Corporation

  55. Emporia Hospital Corporation

  56. Evanston Hospital Corporation

  57. Fallbrook Hospital Corporation

  58. Foley Hospital Corporation

  59. Forrest City Arkansas Hospital Company, LLC

  60. Forrest City Hospital Corporation

  61. Fort Payne Hospital Corporation

  62. Frankfort Health Partner, Inc.

  63. Franklin Hospital Corporation

  64. Gadsden Regional Medical Center, LLC

  65. Galesburg Hospital Corporation

  66. Granbury Hospital Corporation

  67. Granite City Hospital Corporation

  68. Granite City Illinois Hospital Company, LLC

  69. Greenville Hospital Corporation

  70. GRMC Holdings, LLC

  71. Hallmark Healthcare Company, LLC

  72. Hobbs Medco, LLC

  73. Hospital of Barstow, Inc.

  74. Hospital of Fulton, Inc.

  75. Hospital of Louisa, Inc.

  76. Hospital of Morristown, Inc.

  77. Jackson Hospital Corporation (KY)

  78. Jackson Hospital Corporation (TN)

  79. Jourdanton Hospital Corporation

  80. Kay County Hospital Corporation

  81. Kay County Oklahoma Hospital Company, LLC

  82. Kirksville Hospital Company, LLC

  83. Lakeway Hospital Corporation

  84. Lancaster Hospital Corporation

  85. Las Cruces Medical Center, LLC

  86. Lea Regional Hospital, LLC

  87. Lexington Hospital Corporation



--------------------------------------------------------------------------------

  88. Longview Clinic Operations Company, LLC

  89. Longview Medical Center, L.P.

  90. Longview Merger, LLC

  91. LRH, LLC

  92. Lutheran Health Network of Indiana, LLC

  93. Marion Hospital Corporation

  94. Martin Hospital Corporation

  95. Massillon Community Health System LLC

  96. Massillon Health System LLC

  97. Massillon Holdings, LLC

  98. McKenzie Tennessee Hospital Company, LLC

  99. McNairy Hospital Corporation

  100. MCSA, L.L.C.

  101. Medical Center of Brownwood, LLC

  102. Merger Legacy Holdings, LLC

  103. MMC of Nevada, LLC

  104. Moberly Hospital Company, LLC

  105. MWMC Holdings, LLC

  106. Nanticoke Hospital Company, LLC

  107. National Healthcare of Leesville, Inc.

  108. National Healthcare of Mt. Vernon, Inc.

  109. National Healthcare of Newport, Inc.

  110. Navarro Hospital, L.P.

  111. Navarro Regional, LLC

  112. NC-DSH, LLC

  113. Northampton Hospital Company, LLC

  114. Northwest Hospital, LLC

  115. Northwest Arkansas Hospitals, LLC

  116. NOV Holdings, LLC

  117. NRH, LLC

  118. Oak Hill Hospital Corporation

  119. Oro Valley Hospital, LLC

  120. Palmer-Wasilla Health System, LLC

  121. Payson Hospital Corporation

  122. Peckville Hospital Company, LLC

  123. Pennsylvania Hospital Company, LLC

  124. Phillips Hospital Corporation

  125. Phoenixville Hospital Company, LLC

  126. Pottstown Hospital Company, LLC

  127. QHG Georgia Holdings, Inc.

  128. QHG Georgia Holdings II, LLC

  129. QHG Georgia, LP

  130. QHG of Bluffton Company, LLC

  131. QHG of Clinton County, Inc.

  132. QHG of Enterprise, Inc.

  133. QHG of Forrest County, Inc.



--------------------------------------------------------------------------------

  134. QHG of Fort Wayne Company, LLC

  135. QHG of Hattiesburg, Inc.

  136. QHG of Massillon, Inc.

  137. QHG of South Carolina, Inc.

  138. QHG of Spartanburg, Inc.

  139. QHG of Springdale, Inc.

  140. QHG of Warsaw Company, LLC

  141. Quorum Health Resources, LLC

  142. Red Bud Hospital Corporation

  143. Red Bud Illinois Hospital Company, LLC

  144. Regional Hospital of Longview, LLC

  145. River Region Medical Corporation

  146. Roswell Hospital Corporation

  147. Ruston Hospital Corporation

  148. Ruston Louisiana Hospital Company, LLC

  149. SACMC, LLC

  150. Salem Hospital Corporation

  151. San Angelo Community Medical Center, LLC

  152. San Angelo Medical, LLC

  153. San Miguel Hospital Corporation

  154. Scranton Holdings, LLC

  155. Scranton Hospital Company, LLC

  156. Scranton Quincy Holdings, LLC

  157. Scranton Quincy Hospital Company, LLC

  158. Shelbyville Hospital Corporation

  159. Siloam Springs Arkansas Hospital Company, LLC

  160. Siloam Springs Holdings, LLC

  161. Southern Texas Medical Center, LLC

  162. Spokane Valley Washington Hospital Company, LLC

  163. Spokane Washington Hospital Company, LLC

  164. Tennyson Holdings, LLC

  165. Tooele Hospital Corporation

  166. Tomball Texas Holdings, LLC

  167. Tomball Texas Hospital Company, LLC

  168. Triad Healthcare Corporation

  169. Triad Holdings III, LLC

  170. Triad Holdings IV, LLC

  171. Triad Holdings V, LLC

  172. Triad Nevada Holdings, LLC

  173. Triad of Alabama, LLC

  174. Triad of Oregon, LLC

  175. Triad-ARMC, LLC

  176. Triad-El Dorado, Inc.

  177. Triad-Navarro Regional Hospital Subsidiary, LLC

  178. Tunkhannock Hospital Company, LLC

  179. VHC Medical, LLC



--------------------------------------------------------------------------------

  180. Vicksburg Healthcare, LLC

  181. Victoria Hospital, LLC

  182. Victoria of Texas, L.P.

  183. Virginia Hospital Company, LLC

  184. Warren Ohio Hospital Company, LLC

  185. Warren Ohio Rehab Hospital Company, LLC

  186. Watsonville Hospital Corporation

  187. Waukegan Hospital Corporation

  188. Waukegan Illinois Hospital Company, LLC

  189. Weatherford Hospital Corporation

  190. Weatherford Texas Hospital Company, LLC

  191. Webb Hospital Corporation

  192. Webb Hospital Holdings, LLC

  193. Wesley Health System LLC

  194. West Grove Hospital Company, LLC

  195. WHMC, LLC

  196. Wilkes-Barre Behavioral Hospital Company, LLC

  197. Wilkes-Barre Holdings, LLC

  198. Wilkes-Barre Hospital Company, LLC

  199. Williamston Hospital Corporation

  200. Women & Children’s Hospital, LLC

  201. Woodland Heights Medical Center, LLC

  202. Woodward Health System, LLC

  203. York Pennsylvania Holdings, LLC

  204. York Pennsylvania Hospital Company, LLC

  205. Youngstown Ohio Hospital Company, LLC

  206. Amory HMA, LLC

  207. Bartow HMA, LLC

  208. Biloxi H.M.A., LLC

  209. Brandon HMA, LLC

  210. Brevard HMA Holdings, LLC

  211. Brevard HMA Hospitals, LLC

  212. Campbell County HMA, LLC

  213. Carlisle HMA, LLC

  214. Carolinas JV Holdings General, LLC

  215. Carolinas JV Holdings, L.P.

  216. Central Florida HMA Holdings, LLC

  217. Central States HMA Holdings, LLC

  218. Chester HMA, LLC

  219. Citrus HMA, LLC

  220. Clarksdale HMA, LLC

  221. Cocke County HMA, LLC

  222. Florida HMA Holdings, LLC

  223. Fort Smith HMA, LLC

  224. Hamlet H.M.A., LLC

  225. Health Management Associates, Inc.



--------------------------------------------------------------------------------

  226. Health Management Associates, LP

  227. Health Management General Partner, LLC

  228. HMA Fentress County General Hospital, LLC

  229. HMA Hospitals Holdings, LP

  230. HMA Santa Rosa Medical Center, LLC

  231. Hospital Management Associates, LLC

  232. Jackson HMA, LLC

  233. Jefferson County HMA, LLC

  234. Kennett HMA, LLC

  235. Key West HMA, LLC

  236. Knoxville HMA Holdings, LLC

  237. Lehigh HMA, LLC

  238. Lone Star HMA, L.P.

  239. Madison HMA, LLC

  240. Melbourne HMA, LLC

  241. Mesquite HMA General, LLC

  242. Metro Knoxville HMA, LLC

  243. Mississippi HMA Holdings I, LLC

  244. Mississippi HMA Holdings II, LLC

  245. Monroe HMA, LLC

  246. Naples HMA, LLC

  247. Poplar Bluff Regional Medical Center, LLC

  248. Port Charlotte HMA, LLC

  249. Punta Gorda HMA, LLC

  250. River Oaks Hospital, LLC

  251. Rockledge HMA, LLC

  252. ROH, LLC

  253. Sebastian Hospital, LLC

  254. Sebring Hospital Management Associates, LLC

  255. Southeast HMA Holdings, LLC

  256. Southwest Florida HMA Holdings, LLC

  257. Statesville HMA, LLC

  258. VAN BUREN H.M.A., LLC

  259. Venice HMA, LLC

  260. Winder HMA, LLC

  261. Yakima HMA, LLC



--------------------------------------------------------------------------------

SCHEDULE 2

 

Illinois Credit Parties

 

  1. Woodland Heights Medical Center, LLC

  2. Woodward Health System, LLC

  3. Youngstown Ohio Hospital Company, LLC

  4. Anna Hospital Corporation

  5. Galesburg Hospital Corporation

  6. Granite City Hospital Corporation

  7. Granite City Illinois Hospital Company, LLC

  8. Marion Hospital Corporation

  9. Red Bud Hospital Corporation

  10. Red Bud Illinois Hospital Company, LLC

  11. Waukegan Hospital Corporation

  12. Waukegan Illinois Hospital Company, LLC



--------------------------------------------------------------------------------

SCHEDULE 3(a)

 

Delaware Credit Parties

 

  1. Abilene Merger, LLC

  2. Arizona DH, LLC

  3. Berwick Hospital Company, LLC

  4. BH Trans Company, LLC

  5. Birmingham Holdings II, LLC

  6. Birmingham Holdings, LLC

  7. Bluefield Holdings, LLC

  8. Bluefield Hospital Company, LLC

  9. Bluffton Health System, LLC

  10. Brownwood Hospital, L.P.

  11. Brownwood Medical Center, LLC

  12. Carlsbad Medical Center, LLC

  13. CHHS Holdings, LLC

  14. CHS Kentucky Holdings, LLC

  15. CHS Pennsylvania Holdings, LLC

  16. CHS Virginia Holdings, LLC

  17. CHS Washington Holdings, LLC

  18. CHS/Community Health Systems, Inc.

  19. Claremore Regional Hospital, LLC

  20. Clarksville Holdings, LLC

  21. Cleveland Regional Medical Center, L.P.

  22. Cleveland Tennessee Hospital Company, LLC

  23. College Station Hospital, L.P.

  24. College Station Medical Center, LLC

  25. College Station Merger, LLC

  26. Community GP Corp.

  27. Community Health Investment Company, LLC

  28. Community Health Systems, Inc.

  29. Community LP Corp.

  30. CP Hospital GP, LLC

  31. CPLP, LLC

  32. Crestwood Hospital LP, LLC

  33. Crestwood Hospital, LLC

  34. CSMC, LLC

  35. CSRA Holdings, LLC

  36. Deaconess Holdings, LLC

  37. Deaconess Hospital Holdings, LLC

  38. Desert Hospital Holdings, LLC

  39. Detar Hospital, LLC

  40. DHFW Holdings, LLC

  41. DHSC, LLC



--------------------------------------------------------------------------------

  42. Dukes Health System, LLC

  43. Fallbrook Hospital Corporation

  44. Gadsden Regional Medical Center, LLC

  45. GRMC Holdings, LLC

  46. Hallmark Healthcare Company, LLC

  47. Hobbs Medco, LLC

  48. Hospital of Barstow, Inc.

  49. Kirksville Hospital Company, LLC

  50. Lancaster Hospital Corporation

  51. Las Cruces Medical Center, LLC

  52. Lea Regional Hospital, LLC

  53. Longview Merger, LLC

  54. LRH, LLC

  55. Lutheran Health Network of Indiana, LLC

  56. Massillon Community Health System LLC

  57. Massillon Health System LLC

  58. Massillon Holdings, LLC

  59. McKenzie Tennessee Hospital Company, LLC

  60. Medical Center of Brownwood, LLC

  61. Merger Legacy Holdings, LLC

  62. MMC of Nevada, LLC

  63. Moberly Hospital Company, LLC

  64. MWMC Holdings, LLC

  65. National Healthcare of Leesville, Inc.

  66. National Healthcare of Mt. Vernon, Inc.

  67. National Healthcare of Newport, Inc.

  68. Navarro Hospital, L.P.

  69. Navarro Regional, LLC

  70. Northampton Hospital Company, LLC

  71. Northwest Hospital, LLC

  72. NOV Holdings, LLC

  73. NRH, LLC

  74. Oro Valley Hospital, LLC

  75. Palmer-Wasilla Health System, LLC

  76. Pennsylvania Hospital Company, LLC

  77. Phoenixville Hospital Company, LLC

  78. Pottstown Hospital Company, LLC

  79. QHG Georgia Holdings II, LLC

  80. QHG of Bluffton Company, LLC

  81. QHG of Fort Wayne Company, LLC

  82. QHG of Warsaw Company, LLC

  83. Quorum Health Resources, LLC

  84. Regional Hospital of Longview, LLC

  85. Ruston Hospital Corporation

  86. Ruston Louisiana Hospital Company, LLC

  87. SACMC, LLC



--------------------------------------------------------------------------------

  88. San Angelo Community Medical Center, LLC

  89. San Angelo Medical, LLC

  90. Siloam Springs Arkansas Hospital Company, LLC

  91. Siloam Springs Holdings, LLC

  92. Southern Texas Medical Center, LLC

  93. Spokane Valley Washington Hospital Company, LLC

  94. Spokane Washington Hospital Company, LLC

  95. Tennyson Holdings, LLC

  96. Triad Healthcare Corporation

  97. Triad Holdings III, LLC

  98. Triad Holdings IV, LLC

  99. Triad Holdings V, LLC

  100.  Triad Nevada Holdings, LLC

  101.  Triad of Alabama, LLC

  102.  Triad of Oregon, LLC

  103.  Triad-ARMC, LLC

  104.  Triad-Denton Hospital GP, LLC

  105.  Triad-Denton Hospital, L.P.

  106.  Triad-Navarro Regional Hospital Subsidiary, LLC

  107.  VHC Medical, LLC

  108.  Vicksburg Healthcare, LLC

  109.  Victoria Hospital, LLC

  110.  Victoria of Texas, L.P.

  111.  Warren Ohio Hospital Company, LLC

  112.  Warren Ohio Rehab Hospital Company, LLC

  113.  Watsonville Hospital Corporation

  114.  Webb Hospital Corporation

  115.  Webb Hospital Holdings, LLC

  116.  Wesley Health System, LLC

  117.  West Grove Hospital Company, LLC

  118.  WHMC, LLC

  119.  Wilkes-Barre Behavioral Hospital Company., LLC

  120.  Wilkes-Barre Holdings, LLC

  121.  Wilkes-Barre Hospital Company, LLC

  122.  Women & Children’s Hospital, LLC

  123.  Woodland Heights Medical Center, LLC

  124.  Woodward Health System, LLC

  125.  Youngstown Ohio Hospital Company, LLC

  126.  Anna Hospital Corporation

  127.  Galesburg Hospital Corporation

  128.  Granite City Hospital Corporation

  129.  Granite City Illinois Hospital Company, LLC

  130.  Marion Hospital Corporation

  131.  Red Bud Hospital Corporation

  132.  Red Bud Illinois Hospital Company, LLC

  133.  Waukegan Hospital Corporation



--------------------------------------------------------------------------------

  134.  Waukegan Illinois Hospital Company, LLC

  135.  Carolinas JV Holdings, L.P.

  136.  Carolinas JV Holdings General, LLC

  137.  Central Florida HMA Holdings, LLC

  138.  Central States HMA Holdings, LLC

  139.  Florida HMA Holdings, LLC

  140.  Health Management Associates, Inc.

  141.  Health Management General Partner, LLC

  142.  Health Management Associates, LP

  143.  HMA Hospitals Holdings, LP

  144.  Lone Star HMA, L.P.

  145.  Mesquite HMA General, LLC

  146.  Mississippi HMA Holdings I, LLC

  147.  Mississippi HMA Holdings II, LLC

  148.  Southeast HMA Holdings, LLC

  149.  Southwest Florida HMA Holdings, LLC



--------------------------------------------------------------------------------

SCHEDULE 3(b)

 

New Delaware Credit Parties

 

  1. Carolinas JV Holdings, L.P.

  2. Carolinas JV Holdings General, LLC

  3. Central Florida HMA Holdings, LLC

  4. Central States HMA Holdings, LLC

  5. Florida HMA Holdings, LLC

  6. Health Management Associates, Inc.

  7. Health Management General Partner, LLC

  8. Health Management Associates, LP

  9. HMA Hospitals Holdings, LP

  10. Lone Star HMA, L.P.

  11. Mesquite HMA General, LLC

  12. Mississippi HMA Holdings I, LLC

  13. Mississippi HMA Holdings II, LLC

  14. Southeast HMA Holdings, LLC

  15. Southwest Florida HMA Holdings, LLC



--------------------------------------------------------------------------------

EXHIBIT 1

 

UCC Financing Statements

 

Attached.



--------------------------------------------------------------------------------

EXHIBIT 2

 

Contracts

 

 

1. Indenture dated as of January 27, 2014 among FWCT-2 Escrow Corporation and
Regions Bank, an Alabama banking corporation, as Trustee, relating to the sale
by FWCT-2 Escrow Corporation of $1,000,000,000 Senior Secured Notes due 2021.

 

2. Indenture dated as of January 27, 2014 among FWCT-2 Escrow Corporation and
Regions Bank, an Alabama banking corporation, as Trustee, relating to the sale
by FWCT-2 Escrow Corporation of $3,000,000,000 Senior Notes due 2022.

 

3. Indenture dated as of August 17, 2012 among Parent, Borrower, the subsidiary
grantors from time to time party thereto, Credit Suisse AG, as collateral agent
and Trustee, relating to the sale by Borrower of $1,600,000,000 Senior Secured
Notes due 2018.

 

4. Indenture dated as of November 22, 2011 among Borrower, the guarantor party
thereto and Regions Bank, Alabama banking corporation, as Trustee, relating to
the sale by Borrower of $2,000,000,000 Senior Notes due 2019.

 

5. Indenture dated as of July 17, 2012 among Borrower, the guarantor party
thereto and U.S. Bank National Association, as Trustee, relating to the sale by
Borrower of $1,200,000,000 Senior Notes due 2020.



--------------------------------------------------------------------------------

EXHIBIT 3

 

Pledged Securities

 

 

Issuer    State    Owner   

% of  

Equity  

Interest  

  

Number and  

Class of  

Equity  
Interest  

  

Certificate

Number

 

Health Management Associates, Inc.

   Delaware       

 

CHS/Community  

Health Services,

Inc.

 

   100%   

 

1,000 shares common

stock

 

   1



--------------------------------------------------------------------------------

EXHIBIT B-2

Form of Opinion of General Counsel of Parent



--------------------------------------------------------------------------------

January 27, 2014

The Lenders and the Agent Referred to Below

c/o Credit Suisse AG

as Administrative Agent, Collateral Agent and

Issuing Bank

Eleven Madison Avenue

New York, New York 10010

 

  RE: Third Amendment and Restatement Agreement, dated as of January 27, 2014

Ladies and Gentlemen:

I am Executive Vice President, Secretary and General Counsel of CHS/Community
Health Systems, Inc., a Delaware corporation (the “Borrower”), and have acted as
Counsel for the Borrower, Community Health Systems, Inc. (“Parent”) and each of
the Subsidiaries listed on the Schedule of Guarantors attached hereto as
Schedule A (each a “Guarantor” and, collectively, the “Guarantors”, and together
with the Borrower and Parent, the “Credit Parties”) in connection with the Third
Amendment and Restatement Agreement, dated as of even date herewith (the
“Amendment Agreement”), among Parent, the Borrower, the Guarantors, and Credit
Suisse AG, as Administrative Agent and Collateral Agent (the “Agent”), and the
Lenders listed on the signature pages thereto, which Amendment Agreement amends
and restates the Credit Agreement, dated as of July 25, 2007, as amended and
restated as of November 5, 2010 and as of February 2, 2012 (the “Existing Credit
Agreement”), among Parent, the Borrower, Agent, and the Lenders party thereto
(the Existing Credit Agreement, as amended and restated by the Amendment
Agreement, the “Amended and Restated Credit Agreement”).

This opinion is delivered to you pursuant to subsection Section 5(c)(ii) of the
Amendment Agreement. All capitalized terms used herein that are defined in, or
by reference in, the Amended and Restated Credit Agreement have the meanings
assigned to such terms therein, or by reference therein, unless otherwise
defined herein. With your permission, all assumptions and statements of reliance
herein have been made without any independent investigation or verification on
my part except to the extent otherwise expressly stated, and I express no
opinion with respect to the subject matter or accuracy of such assumptions or
items relied upon.

In connection with this opinion, I have (i) investigated such questions of law,
(ii) examined originals or certified, conformed or reproduction copies of such
agreements, instruments, documents, and records of the Credit Parties, such
certificates of public officials and such other documents, and (iii) received
such information from officers and representatives of the Credit Parties, as I
have deemed necessary or appropriate for the purposes of this opinion. I have
examined, among other documents, the following (in each case dated as of the
date of the Amendment Agreement):

(a)        an executed copy of the Amendment Agreement; and

(b)        a copy of the Amended and Restated Credit Agreement.

The documents referred to in items (a) and (b) above, inclusive, are referred to
herein as the “Transaction Documents”.

In all such examinations, I have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures on original or
certified, conformed or reproduction copies of



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 2 of 10

 

documents of all parties (other than with respect to the Credit Parties to the
extent signed in my presence), the authenticity of original and certified
documents and the conformity to original or certified documents of all copies
submitted to me as conformed or reproduction copies. As to various questions of
fact relevant to the opinions expressed herein, I have relied upon, and assume
the accuracy of, certificates and oral or written statements and other
information of or from public officials and others, and assume compliance on the
part of all parties to the Transaction Documents with their covenants and
agreements contained therein.

With respect to the opinions expressed in clauses (ii) and (iv) of paragraph
(b) below, my opinions are limited (x) to my actual knowledge of the respective
business activities and properties of the Credit Parties in respect of such
matters and without any independent investigation or verification on my part and
(y) to my review of only those laws and regulations that, in my experience, are
normally applicable to transactions of the type contemplated by the Transaction
Documents.

To the extent it may be relevant to the opinions expressed herein, I have
assumed that the parties to the Transaction Documents, other than Parent, the
Borrower and the Guarantors, have the corporate power to enter into and perform
such documents and that (except as set forth in paragraph (b) below) such
documents have been duly authorized, executed and delivered by, and constitute
legal, valid and binding obligations of, such parties.

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth therein, I am of the opinion that:

(a)                     Each Guarantor is a corporation, limited liability
company, or limited partnership validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization and has all power
and authority necessary to execute, deliver and perform its obligations under
the Transaction Documents.

(b)                    The execution and delivery by each Credit Party of the
Amendment Agreement and the performance by each Credit Party of its respective
obligations under each of the Transaction Documents and the borrowings by the
Borrower and the grant by each Credit Party of the security interests pursuant
to the Transaction Documents to which it is a party (i) have been authorized, in
the case of each Guarantor, by all necessary action by such Guarantor, (ii) do
not require under present law any filing or registration by any Credit Party
with, or approval or consent to any Credit Party of, any governmental agency or
authority of the State of Tennessee that has not been made or obtained, except
those required in the ordinary course of business in connection with the future
performance, if any, by each Credit Party of its respective obligations under
certain covenants contained in the Transaction Documents to which it is a party
or pursuant to securities or other laws that may be applicable to the
disposition of any collateral subject thereto, (iii) do not contravene any
provision of the certificate of incorporation or bylaws or similar
organizational document of any Guarantor, (iv) do not violate any present law,
or present regulation of any governmental agency or authority, of the State of
Tennessee known by me to be applicable to any Credit Party or their respective
properties, (v) breach or cause a default under any agreement or violate any
court decree or order binding upon such Credit Party or its property (this
opinion being limited (x) to those agreements, decrees or orders that have been
filed as exhibits (or are incorporated by reference as exhibits) to the Form
10-K of Parent for the year ended December 31, 2012 and (y) in that I express,
no opinion with respect to any breach, default or violation not readily
ascertainable from the face of any such agreement, decree or order, or arising
under or based upon any cross default provision insofar as it relates to a
default under an agreement not so identified to



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 3 of 10

 

me, or arising under or based upon any covenant of a financial or numerical
nature or requiring computation), and (vi) will not result in or require the
creation or imposition of any Lien upon any properties of a Credit Party
pursuant to the provisions of any agreement (this opinion being limited to those
agreements that have been filed as exhibits (or are incorporated by reference as
exhibits) to the Form 10-K of Parent for the year ended December 31, 2012.

(c)                    The Amendment Agreement has been duly executed and
delivered on behalf of each Guarantor that is a party thereto.

To my actual knowledge, I am not aware of any pending legal proceeding before,
or pending investigation by, any court or administrative agency or authority, or
any arbitration tribunal, against or directly affecting the Credit Parties, or
any of their respective properties, which seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief in connection
with or which would adversely affect the legality, validity or enforceability
of, any of the Transaction Documents or the transactions contemplated thereby.

I have issued certain limited opinions above as to the corporate, limited
liability company, or limited partnership organization, existence, good standing
and authority of the Guarantors under the law of their respective states of
organization. I do not purport to be an expert in matters of law of
jurisdictions other than the State of Tennessee and the federal law of the
United States of America, and have issued my opinions based solely upon my
review of the corporate record of each Guarantor.

The opinions set forth above are subject to the following qualifications and
limitations:

 

  (a)

I express no opinion regarding the application of federal or state securities
laws to the transactions contemplated in the Transaction Documents;

 

  (b)

I express no opinion regarding (i) the effect of fraudulent conveyance,
fraudulent transfer and other similar laws relating to or affecting the rights
of creditors and (ii) restrictions relating to capital adequacy that may be
applicable to any Guarantor to the extent any Transaction Document may be deemed
a dividend or distribution; and

 

  (c)

to the extent that section 8.31 of the Revised Model Business Corporation Act
(as adopted in any state in which a Credit Party is incorporated) or other
corporation law analogous thereto may apply, I have assumed the transactions
described in the Transaction Documents are fair to the Credit Parties.

I am qualified to practice law in the State of Tennessee, and I am no expert in
and express no opinions as to the laws of other jurisdictions other than to the
federal laws of the United States of America and the laws of the State of
Tennessee, as currently in effect. I assume no obligation to supplement this
opinion if any applicable laws change after the date hereof or if I become aware
of any facts that might change the opinions expressed herein after the date
hereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 4 of 10

 

The opinions expressed herein are solely for the benefit of the Lenders and the
Agent and may not be relied on in any manner or for any purpose by any other
person or entity.

 

Very truly yours, Rachel A. Seifert Executive Vice President, Secretary and
General Counsel



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 5 of 10

 

Schedule A

Schedule of Guarantors

 

  1. Abilene Hospital, LLC

  2. Abilene Merger, LLC

  3. Affinity Health Systems, LLC

  4. Affinity Hospital, LLC

  5. Anna Hospital Corporation

  6. Berwick Hospital Company, LLC

  7. Big Bend Hospital Corporation

  8. Big Spring Hospital Corporation

  9. Birmingham Holdings, LLC

  10. Birmingham Holdings II, LLC

  11. Blue Island Hospital Company, LLC

  12. Blue Island Illinois Holdings, LLC

  13. Bluefield Holdings, LLC

  14. Bluefield Hospital Company, LLC

  15. Bluffton Health System LLC

  16. Brownsville Hospital Corporation

  17. Brownwood Hospital, L.P.

  18. Brownwood Medical Center, LLC

  19. Bullhead City Hospital Corporation

  20. Bullhead City Hospital Investment Corporation

  21. Carlsbad Medical Center, LLC

  22. Centre Hospital Corporation

  23. CHHS Holdings, LLC

  24. CHS Kentucky Holdings, LLC

  25. CHS Pennsylvania Holdings, LLC

  26. CHS Virginia Holdings, LLC

  27. CHS Washington Holdings, LLC

  28. Clarksville Holdings, LLC

  29. Clarksville Holdings II, LLC

  30. Cleveland Hospital Corporation

  31. Cleveland Tennessee Hospital Company, LLC

  32. Clinton Hospital Corporation

  33. Coatesville Hospital Corporation

  34. College Station Hospital, L.P.

  35. College Station Medical Center, LLC

  36. College Station Merger, LLC

  37. Community GP Corp.

  38. Community Health Investment Company, LLC

  39. Community LP Corp.

  40. CP Hospital GP, LLC

  41. CPLP, LLC

  42. Crestwood Hospital LP, LLC



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 6 of 10

 

  43. Crestwood Hospital, LLC

  44. CSMC, LLC

  45. CSRA Holdings, LLC

  46. Deaconess Holdings, LLC

  47. Deaconess Hospital Holdings, LLC

  48. Deming Hospital Corporation

  49. Desert Hospital Holdings, LLC

  50. Detar Hospital, LLC

  51. DHSC, LLC

  52. DHFW Holdings, LLC

  53. Dukes Health System, LLC

  54. Dyersburg Hospital Corporation

  55. Emporia Hospital Corporation

  56. Evanston Hospital Corporation

  57. Fallbrook Hospital Corporation

  58. Foley Hospital Corporation

  59. Forrest City Arkansas Hospital Company, LLC

  60. Forrest City Hospital Corporation

  61. Fort Payne Hospital Corporation

  62. Frankfort Health Partner, Inc.

  63. Franklin Hospital Corporation

  64. Gadsden Regional Medical Center, LLC

  65. Galesburg Hospital Corporation

  66. Granbury Hospital Corporation

  67. Granite City Hospital Corporation

  68. Granite City Illinois Hospital Company, LLC

  69. Greenville Hospital Corporation

  70. GRMC Holdings, LLC

  71. Hallmark Healthcare Company, LLC

  72. Hobbs Medco, LLC

  73. Hospital of Barstow, Inc.

  74. Hospital of Fulton, Inc.

  75. Hospital of Louisa, Inc.

  76. Hospital of Morristown, Inc.

  77. Jackson Hospital Corporation (KY)

  78. Jackson Hospital Corporation (TN)

  79. Jourdanton Hospital Corporation

  80. Kay County Hospital Corporation

  81. Kay County Oklahoma Hospital Company, LLC

  82. Kirksville Hospital Company, LLC

  83. Lakeway Hospital Corporation

  84. Lancaster Hospital Corporation

  85. Las Cruces Medical Center, LLC

  86. Lea Regional Hospital, LLC



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 7 of 10

 

  87. Lexington Hospital Corporation

  88. Longview Clinic Operations Company, LLC

  89. Longview Medical Center, L.P.

  90. Longview Merger, LLC

  91. LRH, LLC

  92. Lutheran Health Network of Indiana, LLC

  93. Marion Hospital Corporation

  94. Martin Hospital Corporation

  95. Massillon Community Health System LLC

  96. Massillon Health System LLC

  97. Massillon Holdings, LLC

  98. McKenzie Tennessee Hospital Company, LLC

  99. McNairy Hospital Corporation

  100. MCSA, L.L.C.

  101. Medical Center of Brownwood, LLC

  102. Merger Legacy Holdings, LLC

  103. MMC of Nevada, LLC

  104. Moberly Hospital Company, LLC

  105. MWMC Holdings, LLC

  106. Nanticoke Hospital Company, LLC

  107. National Healthcare of Leesville, Inc.

  108. National Healthcare of Mt. Vernon, Inc.

  109. National Healthcare of Newport, Inc.

  110. Navarro Hospital, L.P.

  111. Navarro Regional, LLC

  112. NC-DSH, LLC

  113. Northampton Hospital Company, LLC

  114. Northwest Hospital, LLC

  115. Northwest Arkansas Hospitals, LLC

  116. NOV Holdings, LLC

  117. NRH, LLC

  118. Oak Hill Hospital Corporation

  119. Oro Valley Hospital, LLC

  120. Palmer-Wasilla Health System, LLC

  121. Payson Hospital Corporation

  122. Peckville Hospital Company, LLC

  123. Pennsylvania Hospital Company, LLC

  124. Phillips Hospital Corporation

  125. Phoenixville Hospital Company, LLC

  126. Pottstown Hospital Company, LLC

  127. QHG Georgia Holdings, Inc.

  128. QHG Georgia Holdings II, LLC

  129. QHG Georgia, LP

  130. QHG of Bluffton Company, LLC



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 8 of 10

 

  131. QHG of Clinton County, Inc.

  132. QHG of Enterprise, Inc.

  133. QHG of Forrest County, Inc.

  134. QHG of Fort Wayne Company, LLC

  135. QHG of Hattiesburg, Inc.

  136. QHG of Massillon, Inc.

  137. QHG of South Carolina, Inc.

  138. QHG of Spartanburg, Inc.

  139. QHG of Springdale, Inc.

  140. QHG of Warsaw Company, LLC

  141. Quorum Health Resources, LLC

  142. Red Bud Hospital Corporation

  143. Red Bud Illinois Hospital Company, LLC

  144. Regional Hospital of Longview, LLC

  145. River Region Medical Corporation

  146. Roswell Hospital Corporation

  147. Ruston Hospital Corporation

  148. Ruston Louisiana Hospital Company, LLC

  149. SACMC, LLC

  150. Salem Hospital Corporation

  151. San Angelo Community Medical Center, LLC

  152. San Angelo Medical, LLC

  153. San Miguel Hospital Corporation

  154. Scranton Holdings, LLC

  155. Scranton Hospital Company, LLC

  156. Scranton Quincy Holdings, LLC

  157. Scranton Quincy Hospital Company, LLC

  158. Shelbyville Hospital Corporation

  159. Siloam Springs Arkansas Hospital Company, LLC

  160. Siloam Springs Holdings, LLC

  161. Southern Texas Medical Center, LLC

  162. Spokane Valley Washington Hospital Company, LLC

  163. Spokane Washington Hospital Company, LLC

  164. Tennyson Holdings, LLC

  165. Tooele Hospital Corporation

  166. Tomball Texas Holdings, LLC

  167. Tomball Texas Hospital Company, LLC

  168. Triad Healthcare Corporation

  169. Triad Holdings III, LLC

  170. Triad Holdings IV, LLC

  171. Triad Holdings V, LLC

  172. Triad Nevada Holdings, LLC

  173. Triad of Alabama, LLC

  174. Triad of Oregon, LLC



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 9 of 10

 

  175. Triad-ARMC, LLC

  176. Triad-El Dorado, Inc.

  177. Triad-Navarro Regional Hospital Subsidiary, LLC

  178. Tunkhannock Hospital Company, LLC

  179. VHC Medical, LLC

  180. Vicksburg Healthcare, LLC

  181. Victoria Hospital, LLC

  182. Victoria of Texas, L.P.

  183. Virginia Hospital Company, LLC

  184. Warren Ohio Hospital Company, LLC

  185. Warren Ohio Rehab Hospital Company, LLC

  186. Watsonville Hospital Corporation

  187. Waukegan Hospital Corporation

  188. Waukegan Illinois Hospital Company, LLC

  189. Weatherford Hospital Corporation

  190. Weatherford Texas Hospital Company, LLC

  191. Webb Hospital Corporation

  192. Webb Hospital Holdings, LLC

  193. Wesley Health System LLC

  194. West Grove Hospital Company, LLC

  195. WHMC, LLC

  196. Wilkes-Barre Behavioral Hospital Company, LLC

  197. Wilkes-Barre Holdings, LLC

  198. Wilkes-Barre Hospital Company, LLC

  199. Williamston Hospital Corporation

  200. Women & Children’s Hospital, LLC

  201. Woodland Heights Medical Center, LLC

  202. Woodward Health System, LLC

  203. York Pennsylvania Holdings, LLC

  204. York Pennsylvania Hospital Company, LLC

  205. Youngstown Ohio Hospital Company, LLC

  206. Amory HMA, LLC

  207. Bartow HMA, LLC

  208. Biloxi H.M.A., LLC

  209. Brandon HMA, LLC

  210. Brevard HMA Holdings, LLC

  211. Brevard HMA Hospitals, LLC

  212. Campbell County HMA, LLC

  213. Carlisle HMA, LLC

  214. Carolinas JV Holdings General, LLC

  215. Carolinas JV Holdings, L.P.

  216. Central Florida HMA Holdings, LLC

  217. Central States HMA Holdings, LLC

  218. Chester HMA, LLC



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 10 of 10

 

  219. Citrus HMA, LLC

  220. Clarksdale HMA, LLC

  221. Cocke County HMA, LLC

  222. Florida HMA Holdings, LLC

  223. Fort Smith HMA, LLC

  224. Hamlet H.M.A., LLC

  225. Health Management Associates, Inc.

  226. Health Management Associates, LP

  227. Health Management General Partner, LLC

  228. HMA Fentress County General Hospital, LLC

  229. HMA Hospitals Holdings, LP

  230. HMA Santa Rosa Medical Center, LLC

  231. Hospital Management Associates, LLC

  232. Jackson HMA, LLC

  233. Jefferson County HMA, LLC

  234. Kennett HMA, LLC

  235. Key West HMA, LLC

  236. Knoxville HMA Holdings, LLC

  237. Lehigh HMA, LLC

  238. Lone Star HMA, L.P.

  239. Madison HMA, LLC

  240. Melbourne HMA, LLC

  241. Mesquite HMA General, LLC

  242. Metro Knoxville HMA, LLC

  243. Mississippi HMA Holdings I, LLC

  244. Mississippi HMA Holdings II, LLC

  245. Monroe HMA, LLC

  246. Naples HMA, LLC

  247. Poplar Bluff Regional Medical Center, LLC

  248. Port Charlotte HMA, LLC

  249. Punta Gorda HMA, LLC

  250. River Oaks Hospital, LLC

  251. Rockledge HMA, LLC

  252. ROH, LLC

  253. Sebastian Hospital, LLC

  254. Sebring Hospital Management Associates, LL

  255. Southeast HMA Holdings, LLC

  256. Southwest Florida HMA Holdings, LLC

  257. Statesville HMA, LLC

  258. VAN BUREN H.M.A., LLC

  259. Venice HMA, LLC

  260. Winder HMA, LLC

  261. Yakima HMA, LLC



--------------------------------------------------------------------------------

EXHIBIT B-3

Opinion Firms



--------------------------------------------------------------------------------

Opinion Firms

 

Jurisdiction    Law Firm

Alabama, Mississippi, North

Carolina and Tennessee

 

  

Bradley Arant Boult Cummings

LLP

Arkansas

 

   Kutak Rock LLP

Georgia

 

   King and Spalding LLP

Kentucky, Ohio and Indiana

 

   Bingham Greenebaum Doll LLP

Oklahoma

 

   McAfee & Taft

Pennsylvania

New Jersey

Utah

 

   Ballard Spahr LLP South Carolina   

Parker Poe Adams & Bernstein

LLP

Texas   

Liechty & McGinnis LLP

 

Arizona   

Snell & Wilmer L.L.P.

 

New Mexico   

Montgomery & Andrews

 

Nevada   

Lionel Sawyer & Collins

 

Virginia   

Hancock, Daniel, Johnson &

Nagle, P.C.

West Virginia   

Steptoe & Johnson LLP

 

Wyoming   

Crowley Fleck PLLP

 

Washington   

Witherspoon Kelley

 

Florida   

Fowler White Boggs P.A.

 

Missouri   

Husch Blackwell LLP

 

 

 

KE 29515106.1



--------------------------------------------------------------------------------

CONFIDENTIAL    EXHIBIT C

Form of Solvency Certificate

Date:                                , 2014

To the Administrative Agent and each of the Lenders party to the Third
Restatement Agreement or to the Third Restated Credit Agreement referred to
below:

I, the undersigned, the Chief Financial Officer of COMMUNITY HEALTH SYSTEMS,
INC., (the “Parent”), in that capacity only and not in my individual capacity
(and without personal liability), do hereby certify as of the date hereof, and
based upon facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such facts and circumstances after
the date hereof), that:

1.         This certificate is furnished to the Administrative Agent and the
Lenders pursuant to Section 5(e) of the Third Amendment and Restatement
Agreement (the “Third Restatement Agreement”) dated as of January 27, 2014, to
the Credit Agreement dated as of July 25, 2007, as amended and restated as of
November 5, 2010 and February 2, 2012, among CHS/Community Health Systems, Inc.,
Parent, the Subsidiary Guarantors party thereto, the Lenders party thereto and
Credit Suisse AG, as Administrative Agent and Collateral Agent. (such Credit
Agreement as amended pursuant to the Third Restatement Agreement, and as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time, “Third Restated Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this certificate shall have the meanings set
forth in the Third Restated Credit Agreement.

2.         For purposes of this certificate, the terms below shall have the
following definitions:

(a)        “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Parent and its Subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

(b)        “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of Parent
and its Subsidiaries taken as a whole are sold on a going concern basis with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises insofar as such conditions can
be reasonably evaluated.

(c)        “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Parent and its Subsidiaries taken as a
whole, as of the date hereof



--------------------------------------------------------------------------------

after giving effect to the consummation of the Permitted HMA Transaction and the
other transactions to occur on the Third Restatement Effective Date (including
the execution and delivery of the Third Restatement Agreement and the
effectiveness of the Third Restated Credit Agreement, the making of the Loans to
be made on the date hereof and the use of proceeds of such Loans on the date
hereof (collectively, the “Transactions”)), determined in accordance with GAAP
consistently applied.

(d)        “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of Parent and its Subsidiaries taken as a whole
after giving effect to the Transactions (including the execution and delivery of
the Third Restatement Agreement and the effectiveness of the Third Restated
Credit Agreement, the making of the Loans to be made on the date hereof and the
use of proceeds of such Loans on the date hereof) (including all fees and
expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities), as identified and explained in terms of
their nature and estimated magnitude by responsible officers of Parent.

(e)        “Can pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

Parent and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Third Restatement
Agreement and the effectiveness of the Third Restated Credit Agreement, the
making of the Loans to be made on the date hereof and the use of proceeds of
such Loans on the date hereof) have sufficient assets and cash flow to pay their
respective Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or (in the case of contingent liabilities) otherwise become
payable.

(f)        “Do not have Unreasonably Small Capital”

Parent and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Third Restatement
Agreement and the effectiveness of the Third Restated Credit Agreement, the
making of the Loans to be made on the date hereof and the use of proceeds of
such Loans on the date hereof) have sufficient capital to ensure that it is a
going concern.

3.         For purposes of this certificate, I, or officers of Parent under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a)        I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section 5(k) of the Third Restatement
Agreement.

(b)        I have knowledge of and have reviewed to my satisfaction each of the
Third Restatement Agreement and the Third Restated Credit Agreement.



--------------------------------------------------------------------------------

(c)        As chief financial officer of Parent, I am familiar with the
financial condition of Parent and its Subsidiaries.

4.         Based on and subject to the foregoing, I hereby certify on behalf of
Parent that after giving effect to the consummation of the Transactions
(including the execution and delivery of the Third Restatement Agreement and the
effectiveness of the Third Restated Credit Agreement, the making of the Loans to
be made on the date hereof and the use of proceeds of such Loans on the date
hereof), it is my opinion that (i) each of the Fair Value and the Present Fair
Salable Value of the assets of Parent and its Subsidiaries taken as a whole
exceed their Stated Liabilities and Identified Contingent Liabilities;
(ii) Parent and its Subsidiaries taken as a whole do not have Unreasonably Small
Capital; and (iii) Parent and its Subsidiaries taken as a whole can pay their
Stated Liabilities and Identified Contingent Liabilities as they mature.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent has caused this certificate to be executed on its
behalf by the Chief Financial Officer as of the date first written above.

 

COMMUNITY HEALTH SYSTEMS,        

INC.,

By:   

 

        Name:       Title: Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE IV

Replacement Revolving Credit Facility Commitments